Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 1 of 69 PageID: 591



THE ROSEN LAW FIRM, P.A.
Laurence M. Rosen, Esq.
609 W. South Orange Avenue, Suite 2P
South Orange, NJ 07079
Tel: (973) 313-1887
Fax: (973) 833-0399
Email: lrosen@rosenlegal.com

Counsel for Plaintiffs

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  CHARLES DAVIS, BART PANESSA, and                     Case No. 2:17-cv-12188
  JEFF NIEMEIER, Individually and on behalf of
  all others similarly situated,                       CORRECTED FIRST AMENDED CLASS
                                                       ACTION COMPLAINT FOR VIOLATION
          Plaintiffs,                                  OF THE FEDERAL SECURITIES LAWS

          v.                                           JURY TRIAL DEMANDED

  KATANGA MINING LIMITED, JOHNNY
  BLIZZARD, JACQUES LUBBE, MATTHEW
  COLWILL, ARISTOTELIS MISTAKIDIS,
  LIAM GALLAGHER, TIM HENDERSON,
  IVAN GLASENBERG, and GLENCORE PLC,

          Defendants.


       Lead Plaintiff Charles Davis (“Lead Plaintiff”), and additional Plaintiffs Bart Panessa and

Jeff Niemeier (together with Lead Plaintiff, “Plaintiffs”), individually and on behalf of all other

persons similarly situated, by Plaintiffs’ undersigned attorneys, for Plaintiffs’ complaint against

Defendants (defined below), alleges the following based upon personal knowledge as to Plaintiffs

and Plaintiffs’ own acts, and information and belief as to all other matters, based upon, inter alia,

the investigation conducted by and through Plaintiffs’ attorneys, which included, among other

things, a review of the Defendants’ public documents, conference calls and announcements made

by Defendants, United States Securities and Exchange Commission (“SEC”) filings, documents
                                                  1
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 2 of 69 PageID: 592



filed and proceedings held before the Ontario Securities Commission (“OSC”), wire and press

releases published by and regarding Katanga Mining Limited (“Katanga” or the “Company”),

and Glencore PLC (“Glencore”) and its associated entities, analysts’ reports and advisories about

the Company and its parent Glencore, and information readily obtainable on the Internet.

Plaintiffs believe that substantial evidentiary support will exist for the allegations set forth herein

after a reasonable opportunity for discovery.

                                 PRELIMINARY STATEMENT

       1.      This is a federal securities class action on behalf of a class consisting of all persons

and entities other than Defendants who purchased or otherwise acquired the publicly traded

securities of Katanga on or through the U.S. OTC Markets from February 11, 2016 through

November 7th, 2019, both dates inclusive (the “Class Period”). Plaintiffs seek to recover

compensable damages caused by Defendants’ violations of the federal securities laws and to

pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”) and Rule 10b-5 promulgated thereunder.

       2.      Katanga is a partially-owned subsidiary of mining giant Glencore. Katanga

operates a cobalt mine in the Democratic Republic of Congo (“DRC”). Unbeknownst to investors,

beginning in or about 2008 and continuing through 2019, Defendants used a notorious

“businessman” as an intermediary to pay bribes to the DRC president in exchange for mining

concessions, Katanga’s principal asset. Defendants concealed these illicit payments as legitimate

transactions in Katanga’s books and accounts. They touted the quality and profitability of these

investments. And they never told investors the investments resulted from bribes rather than

legitimate business practices – nor that Katanga would have to keep paying bribes if it wanted to

keep the concessions. Katanga’s stock price fell when it admitted that it may have engaged in
                                                   2
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 3 of 69 PageID: 593



bribery. It fell again when the DRC government threatened to seize Katanga’s DRC mines. And it

fell yet again when to finance certain financial conditions imposed by the DRC, a Katanga

recapitalization initiated by its parent diluted public investors’ approximately 14% interest to a

mere 0.4%, leaving their shares substantially worthless.

       3.      Throughout the Class Period, Defendants touted Katanga’s profitable operation and

bright prospects to serve the growing cobalt market. Defendants also assured investors Katanga

made every effort to comply with the law, a substantial concern given the location of its operations.

       4.      Yet in truth, Katanga only controlled its sole asset because it had bribed DRC

officials through Dan Gertler (“Gertler”), a notorious “businessman” who made his fortune from

corruption.

       5.      In and around 2009, when the Company was in a race with other offshore

developers to secure the most lucrative mining rights in the DRC. Katanga won the race, forming

a joint venture with the DRC’s state-owned mining company, La Générale des Carrières et des

Mines (“Gécamines”). Katanga owned 75%, and Gécamines 25%, of the Joint Venture.

       6.       In fact, Katanga’s majority owner —the international mining giant Glencore— had

covertly secured the concession by extending approximately $64.5 million to Gertler-controlled

entities, which Gertler then used to fund bribes to corrupt DRC officials, securing for Katanga one

of the DRC’s richest mining concessions for a fraction of the price Gécamines had initially

demanded (and a fraction of the going rate for similar ore reserves at the time). Worse, Katanga

was obliged to make continuous corrupt payments, in the form of royalties or pas de porte, the

name for a form of transaction that is legal in the DRC but which in this case, unbeknownst to

investors, were actually bribes made to Gertler. These bribes were diverted from Gécamines to a



                                                 3
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 4 of 69 PageID: 594



Gertler-controlled entity—where they could fund further corrupt payments—in order to maintain

access to its DRC mining operations.

       7.      On July 31, 2017, Katanga disclosed that its independent were conducting an

internal review of certain of Katanga’s past financial accounting, and had concluded that “certain

of the Company’s historical financial statements and related management’s discussion and

analysis… will likely require restatement.” On November 20, 2017, Katanga announced the

resignation of three Glencore executives from Katanga’s board of directors after an internal review

found “material weaknesses” in the Company’s financial reporting controls. As grounds, Katanga

cited questions about the “appropriateness” of certain of Katanga’s accounting practices that arose

during an investigation by the Ontario Securities Commission (the “OSC”). The Company

announced that all of its financial statements after its 2014 annual report should not be relied upon

and would likely be restated. Katanga also admitted that the OSC was investigating Katanga’s

corporate governance practices and the adequacy of its risk disclosure with respect to

“international bribery, government payment and anti-corruption laws.” On this news, Katanga’s

stock price fell 24%.

       8.      Even after restating its financial statements, Katanga continued to conceal the

nature and scope of political and legal risk it faced in the DRC as a result of its alliance with Dan

Gertler. In December 2017, United States authorities sanctioned Gertler, making it illegal for any

U.S. entity to do business with him, noting that, “Gertler has used his close friendship with DRC

President Joseph Kabila to act as a middleman for mining asset sales in the DRC… [a]s a result,

between 2010 and 2012 alone, the DRC reportedly lost over $1.36 billion in revenues from the

underpricing of mining assets…”



                                                 4
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 5 of 69 PageID: 595



       9.      Katanga and Glencore then stopped paying bribes through Gertler-controlled

entities to avoid violating U.S. sanctions. Yet unbeknownst to investors, the nature of Katanga’s

relationship with Gertler was such that stopping the bribes would only cause the DRC government

to shake down Katanga.

       10.     The reprisals began when on April 22, 2018, Katanga announced that it was being

sued by Gécamines to dissolve KCC. Gécamines alleged numerous financial improprieties by

Katanga and Glencore. On this news, the price of Katanga’s share fell 47%.

       11.     Hot on the heels of that revelation, on April 27 2018, Katanga admitted that Kamoto

was also being sued by an entity controlled by Gertler, Ventora Development Sasu (“Ventora”),

which had served Kamoto with a freezing order in the amount of USD $2.28 billion. On news of

the Gertler suit, Katanga’s OTC share price fell another 24%.

       12.     On June 12, 2018, Glencore announced that it had agreed to a settlement with

Gécamines whereby KCC would waive its entitlement to replacement reserves and associated

drilling costs incurred on Gécamines’ behalf, amounting to $285 million and US$57 million

respectively, and immediately pay $150 million in cash. On June 15, 2018, Glencore announced

that it would settle the Gertler dispute by resuming its payments to his affiliated entities, this time

in euros instead of dollars, ostensibly in a bid to avoid violating U.S. sanctions. Then, on March

1, 2019, Glencore announced that it was “gifting” an additional US $1.4 billion to Gécamines. To

date, Glencore has paid over US$1.8 billion to Gertler and corrupt DRC officials for Katanga to

maintain control of its assets in the DRC. Thus, Glencore could only “solve” Katanga’s disputes

by agreeing to pay more bribes.

       13.     On December 18, 2018, an OSC panel approved a settlement to resolve its

investigation into Katanga’s business practices. The Company agreed to pay penalties totaling
                                                  5
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 6 of 69 PageID: 596



CAD $28.5 million, plus CAD $1.5 million in costs, and to retain an independent consultant

approved by OSC Staff to conduct a review of Katanga’s reporting procedures and internal

controls.1

       14.    Katanga admitted, among other things, that it had:

       ▪      “Failed to maintain adequate disclosure controls and procedures and internal
              controls over financial reporting”; and
       ▪      “Failed to disclose material risks to its business, and in particular, the heightened
              risk of public sector corruption in the DRC and the extent of Katanga’s reliance on
              individuals and entities associated with Israeli businessman Dan Gertler… and the
              risk of an adverse impact of Katanga’s business should its relationship with Gertler
              Associates deteriorate or cease.”
       15.    The OSC noted that Defendants Blizzard, Lubbe, Colwill, Mistakidis, Gallagher,

and Henderson (together, the “Individual Defendants”) each “authorized, permitted, or acquiesced

in some of Katanga’s breaches…” and “admit[ted] that their conduct was also contrary to the

public interest.”2 The Individual Defendants together paid a total of CAD $5.1 million in

penalties.3 Additionally, Defendants Mistakidis and Lubbe were prohibited from becoming or

acting as a officers or directors of any Canada-listed company for four years, Henderson was




1
  Ontario Securities Commission, Settlement Agreement, In The Matter Of Katanga Mining
Limited, et al,(the “OSC Settlement Agreement”), available at:
http://www.osc.gov.on.ca/documents/en/Proceedings-SET/set_20181214_katanga-mining.pdf
(last accessed: March 31, 2020).
2
 Ontario Securities Commission, Oral Reasons for Approval of Settlement: In the Matter of
Katanga Mining Limited, et al. (the “OSC Approval”), available at:
https://www.osc.gov.on.ca/en/Proceedings_oth_20181218_katanga-mining.htm (last accessedL
March 31, 2020).
3
  See Ontario Securities Commission, Order In the Matter of Katanga Mining Limited, et al.
(“OSC Order”), available at: https://www.osc.gov.on.ca/en/Proceedings_rad_20181218_katanga-
mining.htm (last accessed: March 31, 2020). See also OSC Settlement Agreement.
                                                  6
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 7 of 69 PageID: 597



banned for three years, Colwill and Blizzard for two years, and Gallagher for six years. Blizzard

was required to resign as CEO of Katanga within 30 days’’. As a direct result of the OSC probe,

three of Katanga’s directors resigned, including Defendant Mistakidis, a senior executive at

Glencore PLC.

       16.      In late 2019, Glencore moved to recoup some of its outlays from Katanga’s

shareholders. On November 7, 2019, Katanga announced it would commence a rights offering by

which it would issues shares worth CAN $7.67 billion to “repay” U.S $5.8 billion in debt owed to

an affiliate of Glencore PLC, effectively converting billions of dollars in debt to additional equity.

The conversion effectively eliminated outside investors’ stakes. Before the rights offering,

Glencore held 86.3% of Katanga’s outstanding shares. After the offering, Glencore holds

approximately 99.6%. As beneficial holder of more than 90% of Katanga’s shares, Glencore has

the right to take Katanga private without obtaining approval of the remaining minority

shareholders. On news of the rights offering, Katanga’s shares plummeted by almost half their

value on extraordinarily high volume, further damaging investors. Today, investors’ shares in

Katanga are nearly worthless, trading for pennies per share.

       17.      By committing Katanga to ongoing corrupt payments to Gertler and Kabila,

Defendants ensured it had no reasonable expectation of ever amounting to a legitimate business.

By concealing the bribes, Defendants temporarily convinced investors that Katanga would have a

future. But after Katanga’s scheme unraveled and was disclosed, and Glencore recapitalized its

interest, Katanga’s stock price came to reflect what Katanga had been worth along – nothing.

                                 JURISDICTION AND VENUE




                                                  7
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 8 of 69 PageID: 598



          18.   The claims asserted herein arise under §§10(b) and 20(a) of the Exchange Act (15

U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R.

§240.10b-5).

          19.   This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§1331 and §27 of the Exchange Act.

          20.   Defendants are subject to personal jurisdiction in the United States and in this

District because, as alleged in further detail below: (i) they engaged in the fraudulent scheme and

course of conduct described herein, including by engaging in fraud that arose from transactions

and occurrences that took place in and caused foreseeable losses in the United States; (ii) in

committing the fraudulent acts complained of herein, Defendants operated as a unitary business

and an integrated enterprise with substantial offices and operations, including those based in the

United States, and controlled the internal affairs and operations of those offices to the extent that

they became mere instrumentalities of their parent; and (iii) Defendants have had and continue to

have continuous and systematic contacts with this forum that render them at home in the United

States.

          21.   Katanga is a majority-owned subsidiary of mining giant Glencore. Katangaoperates

a cobalt mine in the Democratic Republic of Congo (“DRC”). Its shares are listed on the Toronto

Stock Exchange (“TSX”).4 The Company’s securities are traded in the United States on the OTC

exchange under the ticker symbol “KATFF.” A foreign share is established in the U.S. when a

broker-dealer files with the Financial Industry Regulatory Authority (“FINRA”) to create a U.S.


4
  Pursuant to listing requirements of the Toronto Stock Exchange, Katanga must file an Annual
Information Form (“AIF”), which includes a discussion a risk factors and other material matters,
and is incorporated by reference into Management’s Discussion and Analysis accompanying
each of Katanga’s interim and annual financial reports during the Class Period.
                                                 8
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 9 of 69 PageID: 599



ticker symbol in order to facilitate reporting trades in the U.S. in the company’s security. OTC

Markets Group, Inc., the operator of the OTC Market, identifies KATFF as “Ordinary Shares” on

its website.

        22.    In 2009, in connection with the listing of its stock on the U.S. OTC exchange,

Katanga consented to personal service in the United States for any legal action in connection with

such securities, and appointed a U.S. agent for service of process, Puglisi & Associates, located at

850 Library Avenue, Suite 204, Newark, Delaware 19711. 5

        23.    Venue is proper in this judicial district under §27 of the Exchange Act (15 U.S.C.

§78aa) and 28 U.S.C. §1391(b) as a significant portion of Defendants’ actions and subsequent

damages took place within this judicial district.

        24.    In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchanges.

                                              PARTIES

        25.    Lead Plaintiff Charles Davis purchased Katanga securities at artificially-inflated

prices during the Class Period and was damaged upon the revelation of the alleged corrective

disclosures set forth in the PSLRA certifications previously filed with the Court, which are hereby

expressly incorporated by reference herein.




5
 Form F-X for Katanga Mining, Ltd., filed May 26, 2009, available at:
https://www.otcmarkets.com/filing/html?id=6624919&guid=pYIWUaqrKG0qr3h (last accessed
April 6, 2020).
                                                    9
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 10 of 69 PageID: 600



        26.     Named Plaintiffs Bart Panessa and Jeff Niemeier purchased Katanga securities at

 artificially inflated prices during the Class Period and were damaged upon the revelation of the

 alleged corrective disclosures as set forth in their PSLRA certifications. Each of their certifications

 is filed herein and incorporated by reference.

        27.     Substantially all of Katanga’s business is extracting copper and cobalt ore, with

 principal operations at the Kamoto Mine, located near Kolwezi in the Katanga Province of the

 Democratic Republic of Congo (“DRC”).

        28.     Defendant Johnny Blizzard (“Blizzard”) was the CEO and a director of Katanga.

 Blizzard first joined Katanga as its COO in January 2015 and became its CEO on February 12,

 2015. He left his position as CEO of Katanga in or around January 2019 as required by the Ontario

 Securities Commission (“OSC”) settlement agreement to settle civil and criminal claims that he

 had made false statements, among other things.

        29.     Defendant Matthew Colwill (“Colwill”) was the CFO of Katanga from February

 2015 to October 2016. Between October 2011 and November 2013, Colwill was a Finance

 Manager at KCC.

        30.     Defendant Jacques Lubbe (“Lubbe”) was the Chief Financial Officer (“CFO”) of

 Katanga from November 2013 to February 2015, and from October 2016 to November 2017.

        31.     Defendant Aristotelis Mistakidis (“Mistakidis”) was a Glencore-nominated director

 of Katanga during the Class Period. Mistakidis is also a member of Glencore’s senior management.

 From 2008 to 2013, Mistakidis was a co-head of Glencore’s global copper and zinc department,

 and from 2013 to November 2017, he headed Glencore’s global copper department. Glencore’s

 2017 Annual Report identified Mistakidis as having the third-highest shareholding of all Glencore



                                                   10
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 11 of 69 PageID: 601



 management personnel, owning 3.12% of Glencore’s voting shares. Gallagher and Henderson

 reported to Mistakidis.

        32.     Defendant Liam Gallagher (“Gallagher”) was a Glencore-nominated director of

 Katanga during the Class Period. From 2009 to November 2017, Gallagher was an employee of

 Glencore and held the position of Asset Manager for Katanga. From 2013 and onward, Katanga

 was the only asset that Gallagher managed for Glencore. In the Asset Manager role, Gallagher

 managed Katanga as a financial asset of Glencore. His responsibilities as Asset Manager included,

 in particular, reviewing periodic financial results. Gallagher was a member of Katanga’s audit

 committee (the “Audit Committee”) from November 2012 to November 2017.

        33.     Defendant Tim Henderson (“Henderson”) was a Glencore-nominated director of

 Katanga during the Class Period. Henderson’s tenure as a Glencore-nominated director of Katanga

 spanned from May 2015 to November 2017. From 2008 to 2014, Henderson served as an

 operations consultant to Glencore under a consulting agreement with the company. In this role,

 Henderson held the title of Glencore’s executive director of operations for Africa and divided his

 time overseeing Glencore’s various copper mining operations in Africa, including Katanga. In

 January 2015, Henderson’s responsibilities expanded to include Glencore’s copper mining

 operations in South America and Australia.

        34.     Defendant Ivan Glasenberg (“Glasenberg”) has served as Glencore’s Chief

 Executive Officer (“CEO”) since 2002. Glasenberg was personally and directly involved in

 negotiating corrupt transactions in the DRC. Further, according to an article published near the




                                                11
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 12 of 69 PageID: 602



 end of the Class Period, Glasenberg “personally managed Glencore’s relationship with Gertler,”

 citing “six executives involved in the transactions…”.6

        35.     Defendant Glencore is the principal shareholder and controlling parent of Katanga.

 Glencore produces, refines, processes, stores, transports, and markets metals and minerals, energy

 products, and agricultural products worldwide. Throughout the Class Period Glencore maintained

 a substantial presence in the United States, and currently has offices, operations, or subsidiaries

 located in Alabama, Arizona, California, Connecticut, Delaware, Georgia, Illinois, Kentucky,

 Louisiana, Maryland, Michigan, New York, Ohio, Oregon, Pennsylvania, Rhode Island, South

 Carolina, Tennessee, Texas, Virginia, and Washington.

        36.      Glencore, through Katanga and other subsidiaries it owns and controls, operates

 mines in the DRC. Between January 2012 and February 2017, Glencore owned approximately

 75% of Katanga’s shares. It acquired an additional interest by converting $5.8 billion of its debt to

 shares in November 2019. Glencore today owns more than 99% of Katanga’s outstanding shares.

        37.     Defendants Blizzard, Lubbe, Colwill, Mistakidis, Gallagher, and Henderson are

 sometimes referred to collectively herein as the “Individual Defendants.”

        38.     Each of the Individual Defendants:

        (a)     directly participated in the management of the Company;

        (b)     was directly involved in the day-to-day operations of the Company at the highest

                levels;




 6
  Trouble in the Congo: The Misadventures of Glencore, Bloomberg Businessweek, November
 16, 2018, available at: https://www.bloomberg.com/news/features/2018-11-16/glencore-s-
 misadventure-in-the-congo-threatens-its-cobalt-dreams (last accessed March 24, 2020)
                                                  12
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 13 of 69 PageID: 603



        (c)    was privy to confidential proprietary information concerning the Company and its

               business and operations;

        (d)    was directly or indirectly involved in drafting, producing, reviewing and/or

               disseminating the false and misleading statements and information alleged herein;

        (e)    was directly or indirectly involved in the oversight or implementation of the

               Company’s internal controls;

        (f)    was aware of or recklessly disregarded the fact that the false and misleading

               statements were being issued concerning the Company; and/or

        (g)    approved or ratified these statements in violation of the federal securities laws.

        39.    Katanga is liable for the acts of the Individual Defendants and its employees under

 the doctrine of respondeat superior and common law principles of agency because all the wrongful

 acts complained of herein were carried out within the scope of their employment.

        40.    The scienter of the Individual Defendants and other employees and agents of the

 Company is similarly imputed to the Company under respondeat superior and agency principles.

        41.    Glencore is liable for the acts of Katanga and its agents, officers, directors, and

 employees as it exercised dominion and control over Katanga and the Individual Defendants,

 appointing Defendants Mistakidis, Gallagher, and Henderson to Katanga’s Board of Directors and

 directing their actions in managing Katanga.

        42.    Glencore is also liable for the acts of its agents, officers, directors, and employees

 as it exercised control over Katanga and the Individual Defendants, appointing Defendants

 Mistakidis, Gallagher, and Henderson to Katanga’s Board of Directors and directing their actions

 in managing Katanga.



                                                13
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 14 of 69 PageID: 604



        43.     Glencore’s domination and control of Katanga was so complete and total that

 Glencore’s officers and employees responsible for Katanga’s business acted with complete

 authority on its behalf in negotiating and approving transactions and corporate actions, including

 the alleged corrupt dealings that form the basis of Plaintiffs’ claims herein. Glencore and its

 personnel acted as agents for Katanga and negotiated with Gécamines and DRC officials on

 Katanga’s behalf. Glencore and its personnel acted as agents for Katanga in negotiating and

 funding corrupt payments to and through Gertler and DRC officials to secure concessions for

 Katanga. Glencore and its personnel funded corrupt payments through financial instruments and

 loans issued by and in the name of Glencore-controlled and affiliated entities and structured those

 transactions to conceal their true nature from investors and the public.

        44.     The Individual Defendants, because of their positions with Katanga and Glencore,

 possessed the power and authority to control the contents of Katanga’s public statements, reports,

 press releases, and presentations to securities analysts, money and portfolio managers, and

 institutional investors, i.e., the market. Each Individual Defendant was provided with copies of

 Katanga’s reports and press releases alleged herein to be misleading prior to, or shortly after, their

 issuance and had the ability and opportunity to prevent their issuance or cause them to be corrected.

 Because of their positions and access to material non-public information available to them, the

 Individual Defendants knew that the adverse facts specified herein had not been disclosed to—and

 were being concealed from—the public, and that the positive representations which were being

 made were then materially false and/or misleading. The Individual Defendants are liable for the

 false statements pleaded herein.

        45.     Katanga, Glencore, and the Individual Defendants are referred to herein,

 collectively, as the “Defendants.”
                                                  14
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 15 of 69 PageID: 605



                                  RELEVANT NON-PARTIES

         46.     Dan Gertler is an international “businessman” and billionaire who has amassed

 his fortune through corrupt mining deals in the DRC. On December 21, 2017, the U.S. Government

 designated Gertler and his affiliated companies as Specially-Designated Nationals (“SDNs”),

 imposing sanctions that block them and companies they control from holding assets or conducting

 transactions in the United States. Despite this, Glencore continues to make royalty payments to

 Gertler to this day.

         47.     Och-Ziff Capital Management Group Inc. (“Och-Ziff”) is is a corporation

 organized under the laws of the state of Delaware, with its principal executive offices located at 9

 West 57th Street, New York, New York, 10019. It was one of the largest hedge funds in the world,

 and was listed on the New York Stock Exchange (“NYSE”) under the ticker symbol OZM on

 November 14, 2007. It was the subject of a lengthy investigation by the U.S. Securities Exchange

 Commission (“SEC”) and U.S. Department of Justice (“DOJ”) related to violations of the

 Securities Exchange Act of 1934 (“Exchange Act”) and the Foreign Corrupt Practices Act of 1977

 (“FCPA”), with respect to which it entered into a Deferred Prosecution Agreement (the “Och-Ziff

 DPA”) on September 29, 2016, under which it admitted responsibility for a number of violations

 of law and regulations and stipulated to joint Statement of Facts (the “Och-Ziff DPA SOF”). It

 changed its name on September 12, 2019 to Sculptor Capital Management, Inc. and now trades

 under the ticker symbol SCU.

         48.     Joseph Kabila (“Kabila”) is the son of warlord and former DRC President Laurent-

 Désiré Kabila. Kabila became president of the DRC after his father’s assassination in 2001. A 2001

 United Nations investigation found that Kabila received from Dan Gertler approximately $20

 million to buy weapons to equip his army against rebel groups in exchange for a monopoly on the
                                                 15
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 16 of 69 PageID: 606



 country’s diamonds.7 The Och-Ziff DPA identifies “DRC Official 1” as a senior official in the

 DRC who “had the ability to take official action and exert influence over mining matters in the

 DRC.” Id. The DPA describes Gertler as having a close relationship with “DRC Official 1” and

 describes Gertler as using “his significant political influence with DRC Official 1…and his clique

 to frustrate competitors.” Id. at 25. DRC Official 1 is widely understood to be Kabila.

        49.     Katumba Mwanke (“Mwanke”) was the governor of Katanga under Laurent-

 Désiré Kabila, and a senior figure in Joseph Kabila’s inner circle. A Financial Times article

 described Mwanke as part of the “entrenched corruption” in the DRC. He had a history of dealings

 with Gertler’s father and introduced Gertler to Kabila. Mwanke died in a plane crash in on

 February 12, 2012. Joseph Kabila and Dan Gertler are photographed together attending Mwanke’s

 funeral.

        50.     Gécamines. La Générale des Carrières et des Mines (“Gécamines”) is a DRC state-

 owned mining agency which holds a residual 25% stake in Katanga’s DRC operating subsidiary,

 Kamoto Copper Company, through a joint-venture agreement with Katanga (the “JV Agreement”).

 Nearly two-thirds of the U.S. $1.1 billion Gécamines was contractually entitled to between 2011

 and 2014 cannot be reliably tracked.

        51.     The Kamoto Copper Company S.A.. (“KCC”) is a DRC-based corporation and

 Katanga’s principal operating subsidiary in the DRC. Through a Joint-Venture Agreement (“JV

 Agreement”) Katanga holds a 75% stake and Gécamines retains the remaining 25%. The JV



 7
  U.N. Security Council, Report of the Panel of Experts on the Illegal Exploitation of Natural
 Resources and Other Forms of Wealth of DR Congo (the “2001 U.N. Report”), published April
 12, 2001, available at:
 https://repositories.lib.utexas.edu/bitstream/handle/2152/5170/2477.pdf?sequence=1 (last
 accessed March 24, 2020).
                                                 16
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 17 of 69 PageID: 607



 Agreement provides for profit-sharing and so-called pas de porte8 payments from Katanga/KCC

 to Gécamines. These payments were, at various times, redirected to Gertler-controlled entities

 where they were used to fund corrupt payments to Congolese officials.

        52.     Fleurette Holdings Netherlands B.V. (together with affiliated entities, including

 Fleurette Properties Limited, “Fleurette Group” or “Fleurette”) is a private company headquartered

 in Amsterdam and controlled entity of Dan Gertler. Fleurette has conveyed large sums of money

 to Gécamines and pliable DRC officials through loans and suspect business transactions.

        53.     Lora Enterprises Limited (“Lora”) is a Virgin Islands-based corporation

 controlled by Gertler through his family’s trust. The U.S. Department of Justice has disclosed in

 international court filings that it has evidence that shows bribes paid by Glencore through Lora

 Enterprises to high-level DRC officials in exchange for mining rights and government benefits.

                                DEFENDANTS’ MISCONDUCT

                a. Katanga Channels Bribes to DRC Officials Through Gertler

        54.     In 2004, Katanga entered into a joint-venture agreement (the “Kamoto JVA”) with

 Gécamines, the DRC’s state-owned mining company. Pursuant to that agreement, Katanga and

 Gécamines formed an operating subsidiary, the Kamoto Copper Company (“KCC”), in which

 Katanga holds a 75% stake and Gécamines holds the remaining 25%.

        55.     By early 2008, the DRC government was conducting a “review” of its various

 contracts and business relationships with foreign developers, including Katanga and Glencore.

 Despite the political overtones of the government’s review, Katanga’s chief executive told board


 8
   In the DRC mining sector, pas de porte is a term of art that denotes an upfront payment of
 nonrefundable tax—cash paid in advance to secure access to the DRC’s lucrative mining
 opportunities. The term in French means (informally) “key money”: a bribe offered under-the-
 table as inducement to transfer a lease.
                                                17
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 18 of 69 PageID: 608



 members in February 2008, the country was unlikely to want a bigger stake under an existing joint

 venture agreement.9

            56.   Months later, however, Gécamines began pressuring Katanga for changes, citing

 worker safety and human rights concerns. The Katanga board agreed at a June 2008 meeting that

 Gécamines’ demands were “quite unacceptable.10 Katanga’s board elected to bring in a third-party

 to help smooth things over. “Dan Gertler, who had a substantial indirect interest in the Company,

 should be given a mandate from the Board to negotiate with the DRC authorities…” Gertler at the

 time held a significant minority stake in Katanga through an offshore trust. Among the Katanga

 board members was Glencore shareholder and director Mistakidis.

            57.   Gertler obtained results almost immediately. Katanga’s then-CEO told its board of

 directors in a call a mere month later that “Gertler had fulfilled his mandate very well.” Katanga

 inked a new memorandum of understanding that called for $10 million in additional future

 royalties to be paid the government.

            58.   In October 2008, Gécamines returned with more demands, including “additional

 monies” totaling $585 million for a signing bonus. To resolve this “vitally important matter,” the

 board decided that four Katanga directors, including Isaacs and Mistakidis, would speak with

 Gertler again.




 9
  ICIJ, Room Full of Secrets Reveals Glencore’s Mysteries, November 5, 2017, available at:
 https://www.icij.org/investigations/paradise-papers/room-of-secrets-reveals-mysteries-of-
 glencore/, last accessed March 24, 2020).
 10
      Id.
                                                 18
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 19 of 69 PageID: 609



          59.     While negotiations with Gécamines were underway, Katanga was facing

 competition from other developers eager to tap into the DRC’s purportedly vast mineral reserves

 and needed additional capital to remain competitive.

          60.     Katanga obtained the cash it needed with a January 2009 $265 million loan from

 Glencore.11 The loan was convertible into Katanga stock at market rates. In June of 2009, after

 Katanga’s stock price collapsed, Glencore converted the loan. From that point forward, Glencore

 held a controlling majority of Katanga’s stock.12 Glencore’s financial statements reflect Katanga’s

 financial results as a consolidated subsidiary.

          61.     Glencore held three of the five seats on Katanga’s Board of Directors. Glencore’s

 nominees, Defendants Mistakidis, Gallagher, and Henderson, were appointed to Katanga’s Board

 during the Class Period, until all three were forced to resign in the wake of the OSC’s investigation.

          62.     Through a complicated loan-back arrangement, Glencore “lent” $64.5 million to a

 Gertler-controlled entity, which transferred the cash to another Gertler-controlled entity owned by

 a trust whose beneficiaries are Gertler’s family. That latter entity then transferred $16.0 million to

 a Glencore affiliate in exchange for a call option to purchase stock of Katanga issued to yet another

 Gertler-controlled entity. All told, Gertler received “loans” of $48.5 million as well as valuable

 call options, to corruptly facilitate Katanga’s obtaining the concession for the Kamoto mine. The

 term sheet for the loan gave Glencore the right to repayment of the loan if the joint venture Gertler

 was helping to negotiate with the DRC wasn’t finalized in the following months.




 11
   Part of this loan was directed to Gertler-controlled entities as part of a scheme to launder
 money paid to and through Gertler for bribes, as will be described in greater depth in the
 subsequent section.
 12
      As of July 2009, Glencore held approximately 77.9% of Katanga’s outstanding shares.
                                                   19
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 20 of 69 PageID: 610



        63.     The terms of the loan have not been disclosed, but based on contemporaneous

 disclosures in 2010, Lora’s repayment of this loan was covered by still more loans from Glencore

 and buybacks of stock issued to Gertler at discounted option prices.

        64.     In March 2009, two months after agreeing to the term sheet, Katanga’s CEO

 announced at a board meeting that he had met Gertler. The meeting’s minutes noted that “As a

 result . . . revised proposals were made by Katanga which has resulted in the resolution of most

 issues” with DRC authorities.

        65.     Not only was the deal going forward, but Gertler had “persuaded” the DRC to

 accept a signing bonus worth $140 million instead of the more than $580 million it had previously

 demanded, and one-quarter of what any other mining company would have paid, on average, per

 ton of copper at the time.

        66.     In fact, Katanga only obtained this discount because it had agreed to bribe Kabila

 and other Congolese officials.

        67.     In February 2010, Glencore sold Gertler 157 million shares in Katanga for $52

 million, or approximately $0.33 per share. The strike price was the lowest closing price the stock

 had ever reached. Gertler sold Glencore back 100 million of these shares the next month for $76

 million. The 57 million shares Gertler retained were worth about $43 million, leaving him with a

 profit of $67 million (or approximately 128%) on the transaction.

        68.     These transactions remained a secret until late 2018.13




 13
   Trouble in the Congo: The Misadventures of Glencore, Bloomberg Businessweek, November
 16, 2018, available at: https://www.bloomberg.com/news/features/2018-11-16/glencore-s-
 misadventure-in-the-congo-threatens-its-cobalt-dreams (last accesses March 24, 2020).
                                                 20
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 21 of 69 PageID: 611



        69.     In sum, to secure the Katanga concession, Glencore lent Gertler $64.5 million and

 a call option on favorable terms. Exercising the option secured Gertler a $67 million profit. The

 transaction was only the first of many through which Glencore would pay Gertler to funnel bribes

 to Congolese officials.

        70.     Defendants continued to pay Gertler to maintain relations with the DRC

 government. Between October 2010 and December 2013, a Gertler associate (Peter Deboutte) was

 charged with maintaining Katanga’s relationship with DRC officials. Deboutte and his associates

 represented Katanga on a series of matters involving the DRC government.

        71.     Katanga did not disclose that it had relied on or continued to rely on Gertler or his

 associates, including Deboutte.

        72.     From 2010 through early 2015, Gécamines directed that royalties and pas de porte

 owed to Gécamines related to its residual share of KCC under JV Agreement be paid to Africa

 Horizons Investment Ltd. (“AHIL”), a Gertler-controlled entity. Katanga made the payments to

 AHIL in December 2013. The payments in 2014 alone amounted to $30 million.

        73.     In its 2013 and 2014 Annual Information Forms, Katanga misleadingly claimed

 that the royalties and pas de porte were paid to Gécamines, rather than AHIL

        74.     In January 2015, KCC amended the JV Agreement to formally assign Gécamines’s

 right to receive royalties to AHIL (the “Tripartite Royalty Agreement”). In March and July 2015,

 Katanga paid further royalty and pas de porte prepayments to AHIL. These payments amounted

 to over USD $83 million.

        75.     Katanga disclosed in its 2015 AIF that royalties and pas de porte were required to

 be paid under the JV Agreement, without identifying the payee. Katanga did not disclose: (i) the



                                                 21
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 22 of 69 PageID: 612



 amendment of the JV Agreement; (ii) the Tripartite Royalty Agreement; or (iii) that it had

 previously paid royalties and pas de porte to AHIL.

        76.     During that period, Katanga paid AHIL more than USD $146 million. Katanga

 misleadingly disclosed in its 2016 Annual Information Form that KCC was required to pay

 royalties to a “third party”, when in truth the “third party” was the notorious corrupt businessman

 Gertler.

                b. The U.S. Investigates Och-Ziff’s Relationship with Gertler and his
                   Associates, and Glencore and Katanga Public Move to Distance
                   Themselves While Secretly Continuing Corrupt Payments

        77.     In September 2016, Och-Ziff Capital Management Group paid over $413 million

 to resolve civil and criminal liabilities resulting from using Gertler to funnel bribes to Kabila to

 secure business in the DRC.

        78.     To minimize its exposure to potential investigations and negative attention from the

 law enforcement agencies, regulators, the press, and watchdog groups, Katanga and Glencore

 promptly began to negotiate with Gertler to buy out his stake in Katanga and other Glencore DRC

 businesses. They reached an agreement in February of 2017, when the parties agreed to settle all

 outstanding debts and for Glencore to pay $534 million in cash to Gertler to buy out his interest in

 Glencore-affiliated entities, including his 10.3% holding in Katanga. The total value of the cash

 and net settled debts to Gertler was $960 million.

        79.     Contemporaneous press coverage conveyed the same message:

        “The deal allows Glencore to end a relationship that has brought much scrutiny,
        both for corruption investigations into Gertler and for the close nature in which the
        companies developed their business… Ending ties with Gertler may protect
        Glencore from political uncertainty in Congo if the billionaire’s friend Joseph
        Kabila leaves power… It also puts some distance between Glencore and Gertler,



                                                 22
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 23 of 69 PageID: 613



            four months after the company said it was reviewing bribery allegations said to
            implicate the billionaire.” 14

            80.    In truth, Katanga—through Glencore, acting on its behalf and for its benefit—

 continued to make regular payments through KCC to Gertler and his associated entities in the form

 of royalties

            81.    Katanga, through its subsidiary KCC, continued to make regular payments to

 Gertler-related Africa Horizons Investments Limited (“AHIL”) related to mining rights acquired

 from Gécamines         for KCC. These continued payments to Gertler-related AHIL would not be

 disclosed until April of 2018, as discussed further herein.

                   c. The Ontario Securities Commission Investigates Katanga

            82.    On July 27, 2017, the Wall Street Journal reported that the OSC was investigating

 Glencore. The Wall Street Journal revealed that the investigation centered on previously-

 undisclosed misconduct, namely the over $100 million in payments made by Katanga Mining to

 Gertler instead of Gécamines:

            LONDON— Glencore PLC is subject to a Canadian investigation of more than
            $100 million in payments a subsidiary made to a company owned by an Israeli
            businessman who has been accused of bribing Democratic Republic of the Congo
            officials, said people familiar with the probe.

            The investigation by securities regulators stems from payments that a Canada-based
            copper-mining company controlled by Glencore and that operates in Congo was
            expected to make to Congo’s state-run mining company, Gécamines, but instead
            sent to a Caymans Island company owned by the Israeli businessman, Dan Gertler.
            Glencore has acknowledged the shift in payments and said it was done at the request
            of Gécamines.

            Canada’s Ontario Securities Commission, the country’s biggest regional securities
            regulator, is investigating whether the Glencore subsidiary, Katanga Mining,
            violated rules requiring that companies disclose business done with their own


 14
      Id.
                                                    23
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 24 of 69 PageID: 614



        investors, said the people familiar with the investigation. Katanga is listed in
        Toronto and Mr. Gertler’s company has invested in its business.
                                         *      *     *
        Under a deal with the Congolese government, Gécamines is allocated a slice of
        annual sales from Katanga Mining subsidiary Kamoto Copper Co., known as KCC.
        But rather than send the royalties to Gécamines, KCC has been sending them to
        Mr. Gertler’s Cayman Islands-based company, Africa Horizons Investment Ltd.,
        Glencore and Fleurette have said.

        Glencore and Fleurette have said Gécamines wanted the money shifted to Mr.
        Gertler’s company to pay back a $196 million loan Fleurette made to Gécamines in
        2013. The payments are ongoing, they said.
                                        *      *       *
        The probe represents a new risk posed by Glencore’s longtime relationship with
        Mr. Gertler, from whom the company has sought to distance itself in recent
        months.15

        83.    On this news, the price of Katanga’s shares fell from a July 27 close of $0.63 to

 close at $0.59 on July 28, down 6%.

               d. Katanga is Forced to Disclose the OSC Investigation and Issue
                  Restatements

        84.    On July 31, 2017, before close of trading, Katanga announced that its independent

 directors were reviewing certain of Katanga’s past financial statements. Katanga further

 announced that in the course of their review, the directors had concluded that “certain of the

 Company’s historical financial statements and related management’s discussion and analysis…

 will likely require restatement.” Katanga also admitted to investors that “OSC enforcement staff

 are also investigating the adequacy of Katanga’s corporate governance practices and compliance

 with those practices and the related conduct of certain directors and officers of Katanga” and




 15
   Glencore Under Probe Over Congo Payments, The Wall Street Journal, July 27, 2017,
 available at: https://www.wsj.com/articles/glencore-under-probe-over-congo-payments-
 1501184279 (last accessed March 24, 2020).
                                               24
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 25 of 69 PageID: 615



 “Katanga’s risk disclosure in connection with applicable requirements under certain international

 bribery, government payment and anti-corruption laws.”

        85.     On this news, the price of Katanga’s stock fell from a July 28 closing price of $0.55

 to close at $0.42 on July 31, the next trading day, a 23.6% decline.

        86.     On November 20, 2017, Katanga issued a Press Release making several

 announcements. First, Kantaga announced that three executives of Glencore had resigned from

 Katanga’s board of directors after an internal review found “material weaknesses” in the

 Company’s financial reporting controls. Katanga stated that questions about the “appropriateness”

 of certain of Katanga’s accounting practices arose in an investigation by the Ontario Securities

 Commission (the “OSC”). Second, Katanga announced that it was restating its financial

 statements for the years 2015 and 2016, as well as the first quarter of 2017, and advised investors

 that “the Company’s previously filed consolidated financial statements for the years

 ended December 31, 2016, 2015 and 2014 and related MD&A [management’s discussion and

 analysis] and all interim consolidated financial statements and interim MD&A since December 31,

 2014 should not be relied upon.”: Third, it announced that contrary to its earlier statements , its

 internal controls over financial reporting were materially ineffective:

        BACKGROUND OF THE REVIEW

        Following the end of the second quarter of fiscal 2017, in the course of the OSC
        Investigation, information drawing into question the appropriateness of certain of
        the Company’s accounting practices came to the attention of the independent
        directors of the Company. This information led the Board of Directors (the
        “Board”) of the Company to request the independent directors of the Board, being
        Robert G. Wardell, Terry Robinson and Hugh Stoyell (the “Independent
        Directors”), to conduct a review of these practices. At the direction of the
        Independent Directors, an internal review (the “Review”) was undertaken. The
        Independent Directors engaged Canadian legal counsel, and a multinational
        accounting firm, to assist the Independent Directors in conducting the Review. The
        Review identified accounting practices that, among other things, incorrectly
                                                  25
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 26 of 69 PageID: 616



        recorded the total tonnage of finished copper cathode production which resulted in
        an overstatement of finished product inventories and incorrectly recorded the
        valuation of copper concentrate included in work in progress inventories, the
        valuation of ore in stockpile inventories and the amounts of property, plant and
        equipment during 2016, 2015 and prior periods, which practices were not
        appropriate and required adjustment.

                                           *       *      *

        INTERNAL CONTROLS OVER FINANCIAL REPORTING

        The Review concluded that the accounting practices that resulted in the
        restatements described above demonstrated the following material weaknesses in
        the Company’s internal control over financial reporting (“ICFR”):

              ▪   Control environment material weaknesses – The control environment is
                  the responsibility of senior management, sets the tone of the organization,
                  influences the control consciousness of its employees, and is the
                  foundation of the other components of ICFR. The Company has concluded
                  that it did not adequately establish and enforce a strong culture of
                  compliance and controls which includes the adherence to policies,
                  procedures and controls necessary to present financial statements in
                  accordance with IFRS.
              ▪   Management override material weakness – The Company did not maintain
                  effective controls to prevent or detect the circumvention or override of
                  controls. Certain of the accounting adjustments identified in the Review
                  are a result of senior management and executive directors in office at that
                  time overriding the Company’s control processes.
              ▪   Monitoring material weaknesses – Monitoring ensures that the entire
                  system of internal control is monitored continuously and problems are
                  addressed timely. The Company has determined that certain of the
                  accounting adjustments identified in the Review were not identified earlier
                  due to inadequate monitoring controls, including inadequate controls and
                  procedures to properly quantify and verify the value of in-process
                  concentrate inventories, inadequate controls with respect to quarter-end
                  and year-end sales cut-off procedures, insufficient involvement of internal
                  audit in the testing of the accuracy of external financial reporting and
                  inadequate procedures to ensure the effective implementation of internal
                  audit recommendations on high risk areas, particularly with respect to
                  metal accounting.


        87.       Fourth, Katanga revealed that it and certain of its key personnel had knowingly

 failed to disclose and/or sought to avoid disclosure of the Company’s business dealings with Dan
                                                  26
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 27 of 69 PageID: 617



 Gertler and his affiliated entities, and through them, with Joseph Kabila, and the substantial risks

 posed to Katanga’s business in the DRC should those relationships deteriorate or cease.

        88.     On this news, the price of Katanga’s shares fell from a closing price on November

 20 of $0.97 to close at $0.83 on November 21, down 14.4%.

                e. The U.S Imposes Sanctions Blocking U.S. Citizens and Businesses from
                   Doing Business with Gertler

        89.     On December 21, 2017, the U.S. issued an executive order targeting human rights

 abuses and corruption that, among other things identified certain actors as Specially Designated

 Nationals (SDNs). The designation imposed blocking sanctions on them and any companies in

 which they directly or indirectly owned a controlling stake. Gertler and his associated companies,

 including AHIL, were among those so designated.16

        90.     As a result of the sanctions, KCC stopped paying bribes to Gertler to avoid violating

 the U.S. prohibition upon engaging in transactions with blocked persons.

        91.     Yet unbeknownst to investors, Katanga had not just paid bribes through Gertler to

 obtain the concession. Rather, Katanga was obligated to keep paying bribes to Gertler to avoid

 losing its DRC operations. By ceasing payments to Gertler, Katanga exposed itself to risk of

 reprisals which placed its DRC operations in jeopardy.

                f. Gécamines Sues in DRC Courts to Dissolve KCC

        92.     On April 22, 2018, Katanga published a press release on its website that disclosed

 that two days earlier, citing as a pretext KCC’s purported failure to meet minimum capitalization

 requirements, Gécamines had commenced legal proceedings in the DRC to dissolve KCC.


 16
    Press Release, U.S. Department of the Treasury, United States Sanctions Human Rights
 Abusers and Corrupt Actors Across the Globe, December 21, 2017, available at:
 https://home.treasury.gov/news/press-releases/sm0243 (last accessed March 24, 2020).
                                                 27
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 28 of 69 PageID: 618



        93.     As a result, Katanga’s stock price fell from $1.40 on April 20 to close at $0.74 on

 April 23, the next trading day, down 47%.

        94.     Then, after close of trading on April 24, 2018, a Gécamines spokesman was quoted

 as saying that Katanga and Glencore had forced local companies to pay interest rates of 14%. The

 spokesman was also quoted as saying, ominously, that “It appears that [] through a series of intra-

 group financial and commercial agreements, the majority shareholders group [i.e, Katanga]

 implemented a policy that resulted in draining, to its own benefit, the treasury and wealth of the

 joint company.”

        95.     The next trading day, the price of Katanga’s shares fell another 17% from their

 previous-day close, from $0.88 to $0.73.

                g. Gertler’s Company Sues to Freeze Katanga’s Assets in the DRC

        96.     Days later, Katanga’s troubles mounted again. On April 27, Katanga admitted that

 Gertler had caused one of his entities to sue KCC in DRC court and had served KCC, KCC with

 an order freezing $2.28 billion of its cash, claiming that Katanga was contractually obliged to keep

 making payments to that entity. On this news the price of Katanga’s shares fell from a previous-

 day closing price of $0.72 to close at $0.55 on April 27, 2018, down 23.6%.

                h. Katanga and Glencore Settle Litigation with Gécamines and Gertler By
                   Agreeing to Pay More Bribes

        97.     On June 12, 2018, Katanga announced that it had agreed to a settlement with

 Gécamines to resolve the claims against KCC. Though purporting to outline the “key terms of the

 Settlement Agreement”, Katanga’s press release announcement omitted one term: that Katanga

 and/or Glencore would be gifting $1.4 billion to Gécamines.




                                                 28
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 29 of 69 PageID: 619



        98.     Accordingly, this press release mispresented Katanga’s involvement in bribery that

 would subject Katanga to heightened scrutiny by U.S. and foreign government bodies resulting in

 investigations into Katanga’s compliance with money laundering and bribery laws.

        99.     On June 15, 2018, Katanga published a press release on its website confirming what

 the market had surmised from the April 2018 lawsuits against KCC: that Katanga must keep paying

 bribes to Gertler and Kabila or lose its concession.

        100.    The release stated, in relevant part:


        …Katanga, in conjunction with Glencore, has carefully considered its various legal
        and commercial options in connection with its dispute with Ventora and its
        obligations towards Africa Horizons Investments Limited (“AHIL”), a company
        also affiliated with Mr. Dan Gertler, as well as to its shareholders, customers and
        other shared stakeholders including the communities in which they operate in the
        Democratic Republic of the Congo (“DRC”).Based on its review, Katanga has
        determined that in the circumstances the only viable option, for its sole operation,
        KCC, to avoid the material risk of seizure of its assets under DRC court orders is
        for KCC to pay the relevant royalties as and when they become due to Ventora in
        non-US dollars, without involving US persons, in order to discharge its
        obligations under the terms of the pre-existing contracts with AHIL previously
        disclosed by Katanga. KCC has therefore entered into a settlement deed with AHIL
        and Ventora pursuant to which the parties have agreed to withdraw all pending and
        threatened litigation between them.

 Emphasis added.

        101.    The same day Bloomberg published an article17 stating in pertinent part:

        Not many billion-dollar companies would be willing to circumvent U.S. sanctions
        for their business partner, but then few people are as powerful as Dan Gertler in the
        Democratic Republic of Congo.
                                                 ***
        “Glencore seems more afraid of Gertler’s striking power in Congo’s courts than of
        U.S. sanction,” said Elisabeth Caesens, a Congo expert and director of Brussels-


 17
   The Israeli Billionaire Forcing Glencore to Buck U.S. Sanctions, Bloomberg, June 15, 2018,
 available at: https://www.bloomberg.com/news/articles/2018-06-15/gertler-flexes-his-power-as-
 glencore-bows-to-congo-pressure (last accessed April 6, 2020).
                                                  29
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 30 of 69 PageID: 620



        based Resource Matters. “Time will tell if this is the right bet, it’s arguably not the
        most ethical one.”
                                               ***
        In April, Gertler won a Congo court ruling to seize almost $3 billion of Glencore’s
        assets that could have seen the Israeli take control the company’s mines in the
        country. Paying Gertler is the only way to keep hold of the assets, Glencore said in
        a statement Friday.

                i. The DRC Further Retaliates by Suspending Exports From Kamoto Mine

        102.    On November 6, 2018, Katanga announced that the DRC government was

 immediately suspending all export and sale of copper ore from the Kamoto mine, citing the

 “presence of uranium … in levels that exceed the acceptable limit allowed for export…”

        103.    Katanga further disclosed that it would be required to construct an Ion Exchange

 system to extract uranium residue from cobalt mined at the site, at an anticipated cost of

 approximated $25 million. It also announced that it expected the suspension to adversely affect its

 results of operations in the fourth quarter of 2018 and the first and second quarters of 2019.

        104.    The market—recognizing that the suspension was a pretext for further retaliation

 against Katanga and Glencore by DRC officials—reacted swiftly and negatively. On news of the

 suspension, the price of Katanga’s shares fell from a previous-day close of $0.49 to close at $0.38,

 a loss of approximately 22%, on unusually heavy volume.

                j. Katanga and Individual Defendants Agree to Pay Millions and Admit To
                   Wrongdoing to Settle with the Ontario Securities Commission and Accept
                   Sanctions

        105.    In December 2018, the OSC publicly released the findings of its investigation. The

 OSC found that Katanga and the Individual Defendants “engaged in conduct… that undermined

 Katanga’s corporate governance and internal controls and, which… resulted in Katanga making

 financial disclosure that was misleading in a material respect. This conduct breached Ontario

 securities law and was contrary to public interest.”

                                                  30
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 31 of 69 PageID: 621



        106.     The OSC made detailed allegations of misconduct and fraud by Katanga and the

 Individual Defendants adversely affecting shareholders and in contravention of the public interest,

 including:

              a. Misleading disclosure relating to the results of Katanga’s operations;

              b. Corporate governance deficiencies, and misleading compensation and reporting

                 structure disclosure; and

              c. Internal control failures.

        107.     The OSC also found that Katanga had issued incomplete, inadequate, and

 misleading risk disclosures during the Class Period, particularly with respect to its relationship

 with Glencore and with Dan Gertler, as discussed herein.

        108.     On December 18, 2018, an OSC Panel approved a settlement with Katanga. As part

 of the settlement agreement between Katanga, certain individual respondents (including

 Individual Defendants in this action), and the OSC (the “Settlement Agreement”), Katanga agreed

 to pay CAD $28.5 million to the OSC, plus a further $1.5 million payment towards the costs of

 OSC Staff’s investigation. They also agreed to pay for an independent consultant approved by

 OSC Staff to conduct a review of the policies, procedures, and effectiveness of Katanga’s metals

 accounting.

        109.     In the OSC Settlement, Defendants admitted (among other things) that they:

        ▪        Failed to maintain adequate disclosure controls and procedures and internal
                 controls over financial reporting; and
        ▪        Failed to disclose material risks to its business, and in particular, the heightened
                 risk of public sector corruption in the DRC and the extent of Katanga’s reliance on
                 individuals and entities associated with Israeli businessman Dan Gertler (“Gertler



                                                  31
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 32 of 69 PageID: 622



                Associates”), and the risk of an adverse impact of Katanga’s business should its
                relationship with Gertler Associates deteriorate or cease.
        110.    The Defendants Blizzard, Lubbe, Colwill, Henderson, Gallagher, and Mistakidis

 each admitted that they were complicit in Katanga’s misstatements, and that those misstatements

 violated their disclosure obligations under Ontario’s securities laws and the public interest.

        111.    The individual respondents agreed to pay a total of CAD$5.9 million in

 administrative penalties, CAD$5.15 million of which was paid by Defendants in this case, as set

 forth below:

        ▪       Defendant Mistakidis paid CAD$2.45 million
        ▪       Defendant Gallagher paid CAD$950,000
        ▪       Defendant Lubbe paid CAD$550,000
        ▪       Defendant Henderson paid CAD$450,000
        ▪       Defendant Blizzard paid CAD$400,000
        ▪       Defendant Colwill paid CAD$350,000
        112.    Each also agreed to pay CAD$50,000 in costs,

        113.    The OSC also barred each of the Defendants from becoming or acting as an officer

 or director of a reporting issuer. Mistakidis and Lubbe were each barred for four years, Gallagher

 for six, Henderson for three, and Colwill and Blizzard for two. Blizzard was required to resign as

 CEO of Katanga within 30 days, during which period he was to have no role in approving or

 certifying Katanga’s 2018 annual financial statements and Management’s Discussion & Analysis.

 As a direct result of the OSC probe, three of Katanga Mining’s directors resigned, including

 Defendant Mistakidis, a senior executive at Glencore PLC.

        114.    Following Katanga’s admission of the charges laid out by the OSC and the

 Individual Defendants’ acceptance of responsibility, together with monetary fines and suspension



                                                  32
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 33 of 69 PageID: 623



 from assuming any leadership role in a TSE-listed company, Katanga agreed to submit to extensive

 auditing and review by an independent committee of its board of directors.

        115.    Katanga appointed a new Chief Executive Officer and Chief Financial Officer and

 replaced numerous members of its board—seats previously filled by Glencore-appointed

 directors—with independent directors.

        116.    In a December 18, 2018 news release announcing the Company’s settlement with

 the OSC, Katanga noted:

        Separately, the Company (and not its directors and officers) agrees in the settlement
        agreement that the Company failed to adequately describe the heightened risks
        associated with: (i) its operating environment, specifically the elevated risk of
        public sector corruption in the Democratic Republic of the Congo; and (ii) its
        reliance on individuals and entities associated with Dan Gertler, including the risk
        that a cessation or deterioration in Katanga’s business relationships with such
        individuals and entities could have an adverse impact on Katanga’s business.

        117.    Katanga made no further elaboration and made no substantive disclosures as to the

 nature of the “heightened risks” it admitted it had failed to disclose.

        118.    Katanga’s Chairman, Hugh Stoyell, stated that, ““

        This settlement enables the Company to continue to move forward with improved
        governance, compliance and control procedures and to focus on the completion of
        operational enhancements to its 75% owned copper and cobalt mine in the DRC
        with enhanced value for all our stakeholders. The Company takes full responsibility
        for failing to meet its disclosure obligations and to maintain effective internal
        controls as described in the settlement agreement. We believe the actions taken by
        Katanga’s board of directors and management since the conclusion of the
        Company’s internal review and restatement of certain financial statements in
        November 2017 have helped strengthen the Company.” Katanga also noted that it
        would “not be making any further statements on this matter.”

                k. Katanga Subsequently “Gifts” Over $1.6 Billion to Gécamines

        119.    On March 1, 2019, Glencore admitted that Katanga Mining and KCC would be

 “gifting” a debt write-off of $1.4 billion to Gécamines, in addition to the waiver of $285 million


                                                  33
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 34 of 69 PageID: 624



 of debts and costs—a total payoff exceeding $1.6 billion to keep control of Katanga’s assets in the

 DRC.

        120.    Glencore stated:

        To ensure Gécamines’ 25% interest was not diluted (contractually required), $1.4
        billion (25%) of the total debt converted to equity was effectively “gifted” by KML
        to Gécamines…. In addition, it was agreed to… [p]ay Gécamines $150 million to
        settle various historical commercial disputes… [f]und, on behalf of Gécamines, $41
        million of outstanding unpaid invoices for contractors in charge of an earlier
        replacement reserves program; and Waive KCC’s right to $57 million of
        exploration and drilling expenditures incurred on behalf of Gécamines. These
        amounts, totalling $248 million, have been expensed in the consolidated financial
        statements.

        Emphasis added.

        121.    Thus, KML “gifted” additional shares in KCC worth approximately $1.4 billion to

 Gécamines, along with another $248 million in waived debt.

                l. Katanga Announces a Rights Offering to Repay Debt to Glencore, Diluting
                   Minority Shareholders and Consolidating Glencore’s Control

        122.    On November 7, 2019, Katanga announced that it would conduct a rights offering

 of shares valued at CAN $7.58 billion to repay its debt owed to Glencore, including for the above

 payoffs to the DRC and Gertler associates.

        123.    The offering was structured to give Glencore the option to accept additional shares

 in repayment of approximately US$5.8 billion in debt, converting this debt to additional equity.

        124.    Prior to the offering, Katanga has approximately 1.9 billion shares of common stock

 issued and outstanding. The rights offering raised the total number of outstanding Katanga shares

 to 61.2 billion – 59 billion of which were issued in the rights offering itself. Existing shareholders

 were diluted in a ratio of 31:1.




                                                  34
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 35 of 69 PageID: 625



          125.   Prior to the offering, Glencore was the beneficial owner of approximately 86.3% of

 Katanga’s outstanding stock. After the offering, it now owns more than 99% of Katanga’s

 outstanding equity. As beneficial owner of more than 90% of Katanga’s shares, Glencore may now

 take Katanga private without approval of the remaining minority shareholders under Canadian law.

          126.   On this news, the price of Katanga’s shares fell again on extraordinarily heavy

 volume, from a closing price on November 6 of $0.27 to close on November 7 at $0.15, down

 44.4%.

      KATANGA’S MATERIAL OMISSIONS AND MISREPRESENTATIONS OF FACT
                       DURING THE CLASS PERIOD

          127.   Ontario securities laws and regulations and the listing requirements of the TSX

 required Katanga to file18 audited annual consolidated financial statements (“Annual Filings”) and

 unaudited interim financial statements (“Interim Filings”) for FY 2013, 2014, 2015, 2016, 2017

 and 2018. Each of Katanga’s Annual Filings for FY 2014, 2015, 2016, and 2017 was signed by

 Defendant Blizzard as CEO. Defendant Colwill signed Katanga’s Annual Filings as CFO in FY

 2014 and FY 2015. Defendant Lubbe signed as CFO for FY 2016. Each of Katanga’s Annual

 Filings incorporated by reference Management’s Discussion and Analysis (“MD&A”) or the

 covered period, which was filed contemporaneously therewith, and which contained the materially

 misleading statements relating to Katanga’s internal controls.

          128.   Katanga must also file an Annual Information Form (“AIF”), which includes a

 discussion of risk factors and other material matters, and is incorporated by reference into the

 MD&A accompanying each of Katanga’s Annual Filings during the Class Period.



 18
   These filings are made available to investors and the general public through Canada’s System
 for Electronic Document Analysis and Retreival (“SEDAR”).
                                                 35
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 36 of 69 PageID: 626



        129.       Similar statements incorporating Katanga’s AIFs by reference appear in its Annual

 Filings as follows: Annual Filings for FY 2014 (filed February 11, 2015), FY 2015 (filed February

 11, 2016), FY 2016 (filed February 8, 2017), FY 2017 (filed March 31, 2018), and FY 2018 (filed

 April 1, 2019).

        130.       In addition, Katanga’s CEO and CFO certified Katanga’s Annual Filings, including

 the incorporated MD&As and AIFs, during the Class Period which contained the materially

 misleading statements, stating that:

        The accompanying consolidated financial statements of Katanga Mining Limited
        (“Katanga” or the “Company”) were prepared by management in accordance with
        International Financial Reporting Standards (“IFRS”). Management acknowledges
        responsibility for the preparation and presentation of the consolidated financial
        statements… Management has established a system of internal control over the
        financial reporting process, which is designed to provide reasonable assurance that
        relevant and reliable information is produced… Management recognizes its
        responsibility for conducting the Company’s affairs in compliance with established
        financial standards, and applicable laws and regulations, and for maintaining proper
        standards of conduct for its activities.

 Defendant Johnny Blizzard also signed Katanga’s revised Code of Conduct, filed on March

 30, 2016.

        131.       As discussed herein, each of Katanga’s Annual and Interim Filings and Codes of

 Conduct contained false, incomplete, and materially misleading statements and omissions

 concerning Katanga’s financial reporting, internal controls, results of operations, and engagement

 in and policy regarding corrupt payments and bribery, including, specifically, each of the

 following:

              ▪    Katanga’s Annual Filings, including all related Management’s Discussion and
                   Analysis (“MD&A”) and Annual Information Forms (“AIFs), which were
                   incorporated by reference therein, for the following periods:
                      •   FY 2014, filed February 11, 2015, and the incorporated:

                                                   36
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 37 of 69 PageID: 627



                         ▪   MD&A, filed February 11, 2015.
                         ▪   AIF, filed March 31, 2015.
                 •   FY 2015, filed February 11, 2016, and the incorporated:
                         ▪   MD&A, filed February 11, 2015.
                         ▪   AIF, filed March 30, 2016.
                 •   FY 2016, filed February 8, 2017, and the incorporated:
                         ▪   MD&A, filed February 8, 2017.
                         ▪   AIF, filed March 31, 2017.
                 •   FY 2017, filed April 2, 2018, and the incorporated:
                         ▪   MD&A, filed April 2, 2018.
                         ▪   AIF, filed April 2, 2018.
                 •   FY 2018, filed February 20, 2019, and the incorporated:
                         ▪   MD&A, filed February 20, 2019.
                         ▪   AIF, filed April 1, 2019.
          ▪   Katanga’s Interim Filings, filed on:
                 •   May 14, 2015, and the incorporated:
                         ▪   MD&A, filed May 14, 2015.
                 •   August 12, 2015, and the incorporated:
                         ▪   MD&A, filed August 12, 2015.
                 •   November 13, 2015, and the incorporated:
                         ▪   MD&A, filed November 13, 2015.
                 •   May 12, 2016, and the incorporated:
                         ▪   MD&A, filed May 12, 2016.
                 •   August 10, 2016, and the incorporated:
                         ▪   MD&A, filed August 10, 2016.
                 •   November 9, 2016, and the incorporated:
                         ▪   MD&A, filed November 9, 2016.
                 •   May 11, 2017, and the incorporated:
                         ▪   MD&A, filed May 12. 2017.
          ▪   Katanga’s Codes of Conduct, filed on:
                                               37
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 38 of 69 PageID: 628



                      •   April 17, 2015; and
                      •   March 30, 2016.
 The Company’s false and misleading statements and omissions remained on the market, causing

 the price of Katanga’s shares to be and remain artificially inflated until a series of corrective

 disclosures—discussed in Paragraphs 82-126, above—gradually revealed the truth to the market,

 resulting in a precipitous series of declines in the price of Katanga’s securities, injuring the

 Company’s investors.

                a. Katanga Admits Material Misrepresentations and Omissions in Reporting
                   and Risk Disclosures Related to Dealings with Gertler

        132.    On December 14, 2018, the OSC publicly released its Statement of Allegations

 announcing the findings of its investigation. The OSC found that Katanga and the Individual

 Defendants “engaged in conduct… that undermined Katanga’s corporate governance and internal

 controls and, which… resulted in Katanga making financial disclosure that was misleading in a

 material respect. This conduct breached Ontario securities law and was contrary to public interest.”

        133.    On December 18, 2018, Katanga and the OSC jointly announced that they had

 reached a settlement agreement, under which Katanga and Individual Defendants Mistakidis,

 Gallagher, Henderson, Blizzard, Lubbe, and Colwill admitted to numerous material

 misrepresentations and omissions in their publicly-filed reports and disclosures during the Class

 Period, including:

            a. Misleading disclosure relating to the results of Katanga’s operations;

            b. Corporate governance deficiencies, and misleading compensation and reporting

                structure disclosure; and

            c. Internal control failures.



                                                 38
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 39 of 69 PageID: 629



        134.    Katanga further admitted that it had issued misleading risk disclosures during the

 Class Period with respect to its relationship with Glencore and Gertler, specifically the nature and

 extent of its reliance on Gertler and his associates, including the risk that a cessation or

 deterioration in Katanga’s business relationships with the Gertler Associates could have an adverse

 impact on Katanga’s business. Katanga admitted that from 2013 until 2018, it paid the royalties

 and pas de porte previously due to Gécamines under the JV Agreement to a Gertler associate.

 Katanga was instructed by Gécamines to make the required royalty and pas de porte payments to

 Africa Horizons Investment Ltd. (“AHIL”), a Gertler-controlled company. In its contemporaneous

 AIFs, Katanga stated that the royalties and pas de porte were payable to Gécamines but did not

 disclose that they were actually paid to AHIL. Katanga did not disclose the payment of royalties

 and pas de porte to AHIL prior to 2017 and did not disclose the connection between AHIL and

 Gertler until 2018. During the Class Period, Katanga made royalty and pas de porte payments to

 AHIL totaling in excess of USD$146 million. During the Class Period, Katanga failed to disclose

 the material risks to its operations posed by its reliance on Gertler and his associated entities, or

 the nature and extent of its reliance upon Gertler and his associates to conduct its business in the

 DRC. As a result, Katanga’s risk disclosures during the Class Period were incomplete and

 materially misleading.

        135.    In addition, Individual Defendants Blizzard, Lubbe, Colwill, Henderson, Gallagher,

 and Mistakidis each admitted that they engaged in conduct that undermined Katanga’s corporate

 governance, internal controls and culture of compliance. Blizzard, Lubbe, and Colwill were each

 responsible for verifying the accuracy of the Company’s Annual and Interim Filings. Gallagher,

 Henderson, and Mistakidis, as directors, were each responsible for oversight of Katanga’s senior

 management. All admitted that “each authorized, permitted or acquiesced in misleading statements
                                                  39
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 40 of 69 PageID: 630



 made by Katanga” in its Annual Filings and Interim Filings for FY 2014, FY 2015, and FY 2016.

 In addition, Blizzard, Lubbe, and Colwill certified Katanga’s FY 2014 and FY 2015 Annual Filings

 and Defendants Blizzard and Lubbe certified Katanga’s FY2016 Annual Filings, each of which

 were materially misleading when made.

                b. Katanga Failed to Recognize a Contingent Liability or Disclose a Potential
                   Contingent Liability Related to Corruption Risk to DRC Assets

        136.    Katanga’s periodic filings were incomplete and misleading because they failed to

 disclose or recognize a contingent liability operations related to the bribes it paid to secure the

 mining concession or for the risk of loss of its DRC assets and continuity of DRC in the event that

 it ceased such corrupt payments as required by International Financial Reporting Standards

 (“IFRS”).

        137.    Katanga must issue annual and quarterly financial statements and reports and file

 those reports with Canadian securities authorities in a public database—the System for Electronic

 Document Analysis and Retrieval (“SEDAR”)—to comply with listing requirements for Katanga’s

 securities on the TSX. Katanga certifies in those reports that its annual and quarterly financial

 statements are prepared and issued in conformity with International Financial Reporting Standards

 (“IFRS”).

        138.    A contingent liability (or loss contingency) is “a possible obligation that arises from

 past events and whose existence will be confirmed only by the occurrence or non-occurrence of

 one or more future uncertain events not wholly within the control of the entity.” International

 Accounting Standards Board (“IASB”), International Accounting Standard (“IAS”) 37.10,

 Provisions, Contingent Liabilities, and Contingent Assets, Definitions, IFRS Foundation, 2012.




                                                  40
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 41 of 69 PageID: 631



          139.   When a loss contingency exists, the likelihood that the future event or events will

 confirm the loss or impairment of an asset or the incurrence of a liability can range from probable

 to remote. IFRS uses the terms “probable” and “remote” to identify areas within that range, as

 follows:

             a. Probable. The future event or events are “more likely than not” to occur.

             b. Remote. The chance of the future event or events occurring is slight.

          140.   “A contingent liability is disclosed… unless the possibility of an outflow of

 resources… is remote.” IAS 37.28. “If it becomes probable that an outflow of future economic

 benefits will be required… a provision is recognized in the financial statements of the period in

 which the change of probability occurs (except in the extremely rare circumstances where no

 reliable estimate can be made). IAS 37.30. Examples of contingent liabilities include pending or

 threatened litigation, and actual or possible claims and assessments. Actual or possible claims and

 assessments include those imposed by governmental entities.

          141.   Under IAS 37, Katanga was required to recognize a loss contingency for the

 probable loss of its DRC-based assets to government seizure or other adverse action as a result of

 its cessation of corrupt payments to DRC officials. An estimated loss from a loss contingency must

 be accrued by a charge to income on a company’s financial statements if: 1) it is more likely than

 not (i.e. a 51% of higher likelihood) and 2) the amount of loss can be reasonably estimated. IAS

 37.28.

          142.   Loss contingencies that do not meet both criteria for recognition (i.e., probable and

 estimable) still may need to be disclosed in the financial statements. “Unless the possibility of any

 outflow in settlement is remote, an entity shall disclose for each contingent liability at the end of

 the reporting period a brief description of the nature of the contingent liability, and where
                                                  41
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 42 of 69 PageID: 632



 practicable: (a) an estimate of the financial effect… (b) an indication of the uncertainties relating

 to the amount or timing of the outflow; and (c) the possibility of any reimbursement.” IAS 37.86.

        143.    IFRS 37 ¶86 requires the issuer to disclose a loss contingency in the notes to its

 financial statements so long as the chance of the loss contingency coming to pass is not “remote.”

 Under 37 ¶86, Katanga was therefore required to disclose (a) an estimate of the dollar amount of

 the contingent liability, and (b) an indication of the uncertainties relating to the amount or timing

 of any outflow.

        144.    The SEC considers the disclosure of loss contingencies of such importance to an

 informed investment decision that it issued Article 10-01 of Regulation S-X [17 C.F.R. 210.10-

 01], which provides that disclosures in interim period financial statements may be abbreviated and

 need not duplicate the disclosure contained in the most recent audited financial statements, except

 that “where material contingencies exist, the disclosure of such matters shall be provided even

 though a significant change since year end may not have occurred.”

        145.    In its annual and quarterly financial filings for FY 2014, 2015, 2016, 2017, and

 2018, and interim periods therein, Katanga failed to recognize a contingent liability related to the

 real and material threat presented to its business and results of operations arising from political

 and corruption risk in the DRC, and Defendants’ engaging Gertler and his associates to channel

 bribes and corrupt payments to DRC officials.

        146.    Katanga knew but failed to disclose that it was dependent upon the continued

 disbursement of such corrupt payments to maintain access to these assets, and that in the event

 they ceased to pay such bribes, they would predictably face reprisals, up to and including the

 dissolution of their DRC operating subsidiary and total loss of access to the Kamoto mine and

 related assets and revenue streams. These losses were not remote and were reasonably estimable
                                                  42
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 43 of 69 PageID: 633



 within the meaning of IAS 37. Therefore, IFRS required Katanga to calculate and disclose a

 contingent liability.

         147.    Defendants’ failure to recognize and disclose a contingent liability in violation of

 IFRS rendered their financial statements and results of operations during the Class Period

 incomplete and materially misleading, including, specifically: Katanga’s Annual Filings for FY

 2014 (filed February 11, 2015), FY 2015 (filed February 11, 2016), FY 2016 (filed February 8,

 2017), FY 2017 (filed April 2, 2018), and FY 2018 (filed February 20, 2019), its Interim Filings

 on May 14, 2015, August 12, 2015, November 13, 2015 , May 12, 2016, August 10, 2016,

 November 9, 2016, May 11, 2017, and all related Management’s Discussion and Analysis

 (“MD&A”) and Annual Information Forms (“AIFs), which were incorporated by reference therein.

                 c. Katanga’s Misstatements Related to Adequacy of Internal Control

         148.    During the Class Period, Defendants claimed that Katanga maintained strong

 financial, operational, and compliance-related controls to ensure regulatory compliance and

 accuracy in its financial reporting.

         149.    The February 11, 2016 Management’s Discussion & Analysis accompanying

 Katanga’s Annual Filings for FY 2015 and 2014, stated as follows:

         The CEO and CFO have concluded that, as at December 31, 2015, the Company’s
         DC&P have been designed and operate effectively to provide reasonable assurance
         that (a) material information relating to the Company is made known to them by
         others, particularly during the period in which the annual filings are being prepared;
         and (b) information required to be disclosed by the Company in its annual filings,
         interim filings or other reports filed or submitted by the Company under securities
         legislation is recorded, processed, summarized and reported within the time periods
         specified in securities legislation. They have also concluded that the Company’s
         ICFR have been designed and operate effectively to provide reasonable assurance
         regarding the reliability of the preparation and presentation of the consolidated
         financial statements for external purposes and were effective as at December 31,
         2015.


                                                  43
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 44 of 69 PageID: 634




        150.    Similar representations, with immaterial differences, regarding the adequacy and

 effectiveness of Katanga’s internal controls appear in its annual and quarterly financial statements

 as follows : Katanga’s Annual Filings for FY 2014 (filed February 11, 2015), FY 2015 (filed

 February 11, 2016), and FY 2016 (filed February 8, 2017).

        151.    On February 11, 2016, the Company filed its consolidated financial statements as

 at and for the years ended December 31, 2015 and 2014, which was signed by Defendants Blizzard

 and Colwill and stated the following regarding internal control over the financial reporting process:

        Management has established a system of internal control over the financial
        reporting process, which is designed to provide reasonable assurance that relevant
        and reliable information is produced.

        152.    On February 8, 2017, the Company released its consolidated financial statements

 as at and for the years ended December 31, 2016 and 2015, which was signed by Defendants

 Blizzard and Colwill and stated the following regarding internal control over the financial

 reporting process:

        Management has established a system of internal control over the financial
        reporting process, which is designed to provide reasonable assurance that relevant
        and reliable information is produced.

        153.    Further, Katanga stated in the MD&As accompanying its Annual Filings for FY

 2014 (filed February 11, 2015), FY 2015 (filed February 11, 2016) that its CEO and CFO had

 concluded that “Katanga’s internal controls had been designed effectively to provide reasonable

 assurance regarding the reliability of the preparation and presentation of the financial statements for

 external purposes and were effective[.]”

        154.    The statements referenced above were materially false and/or misleading because

 they misrepresented and failed to disclose the following adverse facts pertaining to the Company’s


                                                   44
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 45 of 69 PageID: 635



 business, operational and financial results, which were known to Defendants or recklessly

 disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

 failed to disclose that: (1) the Company engaged in improper accounting practices, including

 mischaracterizing bribes to Gertler and Kabila as legitimate pas de porte payments, as described

 above; (2) there were material weaknesses in the Company’s internal control over financial

 reporting, as described above; and (3) as a result, the Company’s public statements were materially

 false and misleading at all relevant times. Contrary to their statements, as alleged above, despite

 knowing of high corruption risks in the DRC, Defendants violated Katanga’s own policies and

 procedures, failed to conduct adequate due diligence, and ignored numerous red flags. In short,

 Katanga’s internal controls were a sham. In addition, the weaknesses in the culture of compliance

 at Katanga rendered Katanga’s internal controls ineffective during the Class Period, leading to the

 materially misleading statements discussed above. As such, Katanga failed to maintain adequate

 internal controls over financial reporting.

        155.    These material weaknesses included:

        Control environment material weaknesses – […] The Company has concluded that
        it did not adequately establish and enforce a strong culture of compliance and
        controls which includes the adherence to policies, procedures and controls
        necessary to present financial statements in accordance with IFRS;

        Management override material weaknesses – The Company did not maintain
        effective controls to prevent or detect the circumvention or override of controls.
        Certain of the accounting adjustments identified in the Review are a result of senior
        management and executive directors in office at that time overriding the
        Company’s control processes; and

        Monitoring material weaknesses – […] The Company has determined that certain
        of the accounting adjustments identified in the Review were not identified earlier
        due to inadequate monitoring controls, including inadequate controls and
        procedures to properly quantify and verify the value of in-process concentrate
        inventories, inadequate controls with respect to quarter-end and year-end sales cut-
        off procedures, insufficient involvement of internal audit in the testing of the
                                                 45
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 46 of 69 PageID: 636



        accuracy of external financial reporting and inadequate procedures to ensure the
        effective implementation of internal audit recommendations on high risk areas,
        particularly with respect to metal accounting.


        156.    Katanga thus admitted that its internal controls were deficient in that Katanga (1)

 “did not adequately establish and enforce a strong culture of compliance and controls”; (2) “did

 not maintain effective controls to prevent or detect the circumvention or override of controls, [and]

 certain… accounting adjustments … [were] a result of senior management and executive directors

 … overriding the Company’s control processes”; and (3) maintained “inadequate monitoring

 controls… insufficient involvement of internal audit… and inadequate procedures to ensure the

 effective implementation of internal audit recommendations on high risk areas…”.

                d. Katanga’s Failure to Disclose Dependence Upon Gertler and Associated
                   Political and Regulatory Risks

        157.    Katanga’s FY 2014 AIF, dated March 31, 2015, stated, in relevant part, the

 following risk disclosures:


        Licenses, Permits and Governmental Regulations

        …Katanga may also be subject to certain international bribery, government
        payment and anti-corruption laws. … Despite Katanga’s efforts to comply with
        applicable requirements, there can be no assurance that the Corporation has
        been or will be at all times in complete compliance with such requirements, that
        compliance will not be challenged nor that the costs of complying with current
        and future requirements will not materially or adversely affect Katanga’s future
        cash flow, results of operations and financial condition.

                                           *       *      *

        LEGAL PROCEEDINGS AND REGULATORY PROCEEDINGS

        There have been no penalties or sanctions imposed against the Corporation by a
        court relating to securities legislation or by a securities regulatory authority
        during the financial year ended December 31, 2015. No other penalties or
        sanctions have been imposed by a court or regulatory body against the
                                                  46
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 47 of 69 PageID: 637



        Corporation that would likely be considered important to a reasonable investor
        in making an investment decision. The Corporation has not entered into any
        settlement agreements with a court relating to securities legislation or with a
        securities regulatory authority.

 Emphases added.


        158.    Identical or substantially similar language appears in Katanga’s AIFs for FY 2015,

 and FY 2016.

        159.    The above statements were materially false and misleading in telling investors that

 Katanga was making and would continue to make “efforts to comply” with international corruption

 and bribery laws. In fact, Katanga made no efforts to comply with anti-bribery statutes because

 the foundation of its business was bribing Gertler and Kabila to obtain and maintain access to a

 mining concession in the DRC. Representing that it was making “efforts to comply” and warning

 only that there “can be no assurance” of compliance was incomplete and materially misleading

 absent disclosure that Katanga had in the past and was in the present paying bribes to and through

 Gertler to facilitate its principal operations in the DRC. These statement convey to investors the

 false impression that management was not aware of any such improper payments, instead

 suggesting caution regarding potential future unknowns, when in fact, Katanga’s noncompliance

 with anti-corruption laws was a foregone conclusion, a fact of of which the Individual Defendants

 were entirely aware.

        160.    Katanga’s FY 2017 AIF, dated April 2, 2018, stated, in relevant part, the following

 incomplete and misleading risk disclosures:


        Anti-Bribery, Anti-Corruption and Economic Sanctions
        Katanga conducts business in jurisdictions where there is a risk of corruption in its
        interaction with state and non-state actors. Acts and payments that may be
        considered illegal under applicable Canadian and local criminal law and/or
                                                 47
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 48 of 69 PageID: 638



       extraterritorial anti-corruption, anti-bribery, anti-money laundering or export
       control regulations and related laws may be considered an acceptable or a common
       part of business culture in such jurisdictions. The Corporation is committed to
       doing business in accordance with all applicable Canadian and local and
       extraterritorial anti-corruption laws and economic sanctions programs. Katanga
       currently has a Code of Conduct in place through which it seeks to maintain a
       strong culture of compliance and continuously seeks to re-evaluate and improve
       internal controls.

       Katanga may be subject to certain bribery, government payment and anti-
       corruption laws. Several of these statutes have been adopted within the past decade
       and their corresponding regulatory and enforcement regimes may continue to
       evolve and develop on an ongoing basis. These laws include, but are not limited to
       Canadian statutes such as the Corruption of Foreign Public Officials Act and the
       Extractive Sector Transparency Measures Act, as well as other international
       statutes such as the Bribery Act (UK), Foreign Corrupt Practices Act (USA) and
       Dodd-Frank Wall Street Reform and Consumer Protection Act (USA). Despite
       Katanga’s efforts to comply with applicable requirements, risks arise from
       Katanga’s interaction with state and non-state actors in the DRC. The costs of
       complying with current and future requirements may materially or adversely
       affect Katanga’s future cash flow, results of operations and financial condition.

       In December 2017 the United States government designated Mr. Dan Gertler and
       several of his affiliated companies as Specially Designated Nationals (“SDNs”) by
       way of Executive Order 13818 (the “Order”)… the Corporation has pre-existing
       contractual obligations in DRC to make certain payments to Africa Horizons
       Investment Limited (“AHIL”), a company also designated as an SDN and owned
       by Mr. Gertler, which obligations pre-date AHIL’s designation as an SDN and
       which arose when AHIL acquired such rights from Gécamines. The Corporation
       has not made any payment to AHIL or other entities owned by Mr. Gertler since
       he and a number of his companies were designated as SDNs and is still
       considering how best to mitigate its risks in relation to these obligations.

       Joint Venture Partners
       Katanga’s subsidiaries have partnered with Gécamines to implement the JV
       Agreement. Katanga is subject to the risks normally associated with the conduct of
       joint ventures. These risks include disagreement with a joint venture partner on how
       to develop, operate and finance a project; compliance by the joint venture partners
       with the operating requirements in the joint venture agreements; and possible
       litigation between the joint venture partners regarding joint venture matters. These
       matters may result in material legal liability or may have an adverse effect on
       Katanga’s cash flow, earnings, results of operations and financial condition.

       To date, despite the fact that KCC is facing a capital deficiency that should have
       been rectified by December 31, 2017, the negotiations between joint-venture
                                               48
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 49 of 69 PageID: 639



        partners have not made meaningful progress … The chairman of Gécamines has
        communicated on several occasions his intention to unilaterally renegotiate the
        terms of the partnerships of the DRC state owned company, including the JV
        Agreement. The chairman of Gécamines claimed that the negotiations are
        expected to commence when the audit of KCC by the external auditor is finalised.
        The JV Agreement does not provide for a unilateral modification of its terms.
        Until the results of the external audit and the points of negotiation raised by
        Gécamines are known, if any, the Corporation cannot ascertain the impact,
        material or otherwise, of these developments on its business.

        Litigation Risks
        …Katanga may also be subject to certain international bribery, government
        payment and anti-corruption laws. … Despite Katanga’s efforts to comply with
        applicable requirements, there can be no assurance that the Corporation has
        been or will be at all times in complete compliance with such requirements, that
        compliance will not be challenged nor that the costs of complying with current and
        future requirements will not materially or adversely affect Katanga’s future cash
        flow, results of operations and financial condition.

        Emphases added.

        161.    The above statements were materially false and misleading in telling investors that

 Katanga was making and would continue to make “efforts to comply” with international corruption

 and bribery laws. In fact, Katanga made no efforts to comply with anti-bribery statutes because

 the foundation of its business was bribing Gertler and Kabila to obtain and maintain access to a

 mining concession in the DRC. They further misled investors by failing to disclose the business

 risks presented by operating its business in the DRC, where the current and future viability of its

 business depended entirely upon past and present payment of bribes and corrupt payments, that

 the continuation of such corrupt payments would be necessary to secure its business interests and

 assets in the DRC for the foreseeable future, and that the cessation of such corrupt payments could

 be expected to lead to adverse actions by the DRC and DRC-related entities and the loss or

 substantial impairment of its DRC assets and operations. These statements further misled investors

 by minimizing and failing to disclose the known and knowable risk that cessation of payment to

                                                 49
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 50 of 69 PageID: 640



 and through Gertler would result in retaliatory actions by Gertler, Gécamines, and the organs of

 the DRC government.

        162.    Katanga’s FY 2018 AIF, dated April 1, 2019, contained, in relevant part, the

 following risk disclosures:

        Anti-Bribery, Anti-Corruption and Economic Sanctions
        Katanga conducts business in jurisdictions where there is an elevated risk of
        corruption in its interaction with state and non-state actors. Acts and payments that
        may be considered illegal under applicable Canadian and local criminal law and/or
        extraterritorial anti-corruption, anti-bribery, anti-money laundering or export
        control regulations and related laws may be considered an acceptable or a common
        part of business culture in such jurisdictions. The Company is committed to doing
        business in accordance with all applicable Canadian and local and
        extraterritorial anti-corruption laws and economic sanctions programs. Katanga
        currently has a Code of Conduct in place through which it seeks to maintain a strong
        culture of compliance and continuously seeks to re-evaluate and improve internal
        controls.

                                          *       *      *

        Despite Katanga’s efforts to comply with applicable requirements, risks arise
        from Katanga’s interaction with state and non-state actors in the DRC. The costs
        of complying with current and future requirements may materially or adversely
        affect Katanga’s future cash flow, results of operations and financial condition.

        In December 2017 the United States government designated Mr. Dan Gertler and
        several of his affiliated companies as SDNs by way of Executive Order 13818 (the
        “Order”). … As described under the heading “Material Contracts – JV Agreement”,
        the Company has pre-existing contractual obligations in DRC to make certain
        payments to AHIL, a company also designated as an SDN and owned by Mr.
        Gertler, which obligations pre-date AHIL’s designation as an SDN and which arose
        when AHIL acquired such rights from Gécamines. AHIL assigned its right to
        receive royalties to Ventora.

        Based on its review, Katanga determined that in the circumstances the only viable
        option, for its sole operation, KCC, to avoid the material risk of seizure of its
        assets under DRC court orders was for KCC to pay the relevant royalties as and
        when they become due to Ventora in non-US dollars, without involving US
        persons, in order to discharge its obligations while mitigating its risk in
        connection with the SDN designation.

                                          *       *      *
                                                 50
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 51 of 69 PageID: 641



        Regulatory and Corporate Law Risks
        Ontario Securities Commission Matters
        On December 18, 2018, Katanga announced that the OSC approved a global
        settlement agreement (the “OSC Settlement Agreement”) between staff of the OSC
        and the Company, certain of its former directors and officers and its Chief
        Executive Officer relating to the investigation by staff into certain of the
        Company’s historical disclosures.

        Pursuant to the OSC Settlement Agreement, the Company agreed to certain
        obligations and remedial measures on an ongoing basis that require engagement
        with Staff of the OSC going forward. Though the Company believes that the OSC
        Settlement Agreement satisfied the OSC’s material concerns arising from their
        2017-2018 investigation of the Company, there is a risk that the failure by the
        Company to satisfy its ongoing obligations or to complete the continuing OSC
        compliance requirements may result in further regulatory involvement by the
        OSC, which may have an adverse effect on the Company’s business.

 Emphases added.


        163.    The above information was materially false and misleading because it

 communicated to investors that Katanga was making and would continue to make “efforts to

 comply” with international corruption and bribery laws. In fact, Katanga made no efforts to comply

 with anti-bribery statutes because the foundation of its business was bribing Gertler and Kabila to

 obtain and maintain access to a mining concession in the DRC. It further misled investors by failing

 to disclose the business risks presented by operating its business in the DRC, where the current

 and future viability of its business depended entirely upon past and present payment of bribes and

 corrupt payments, that the continuation of such corrupt payments would be necessary to secure its

 business interests and assets in the DRC for the foreseeable future, and that the cessation of such

 corrupt payments could be expected to lead to adverse actions by the DRC and DRC-related

 entities and the loss or substantial impairment of its DRC assets and operations. These statements

 further misled investors by minimizing and failing to disclose the known and knowable risk that



                                                 51
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 52 of 69 PageID: 642



 cessation of payment to and through Gertler would result in retaliatory actions by Gertler,

 Gécamines, and the organs of the DRC government.

                e. Katanga’s Incomplete and Materially Misleading Statements Concealed
                   Diversion of Royalties and Pas de Porte from Gécamines to Gertler-
                   Controlled Entity Africa Horizons Investments Limited (“AHIL”)

        164.    As discussed in the foregoing, Katanga and Glencore entered into a series of

 transactions involving the issuance of loans and debt facilities, debt participation, stock options,

 and similar financial instruments by and between (a) Glencore, Katanga, and other Glencore-

 controlled business entities, and (b) Gertler and his associates and associated business entities

 which facilitated and operated to disguise and conceal corrupt payments to Gertler and his

 associates and through Gertler and his associates to DRC officials, including Kabila and Mwanke.

        165.    In its FY 2014 AIF, Katanga included the following discussion regarding payments

 to Gécamines under the JV Agreement:

        JV Arrangement. Katanga indirectly owns 75% of KCC. Gécamines, a DRC state
        owned entity … owns the remaining 25% interest in KCC. … . KCC is required
        to pay a royalty equivalent to 2.5% of net revenues of the project, for the use of
        its equipment and facilities, and the depletion of the deposits. A “pas de porte”
        (“entry premium”) equal to an aggregate of $140 million is payable by KFL
        Limited (“KFL”) and Global Enterprises Corporate Limited (“GEC”) (both KFL
        and GEC are subsidiaries of the Corporation) for the access to the Concession
        Area payable in installments on an agreed schedule until 2016.

 Emphasis added.

        166.    The above statement is misleadingly incomplete in representing that Katanga

 obligated to pay royalties and pas de porte to Gécamines. In fact, it was directing these payments

 to Africa Horizons Investments Limited (“AHIL”), a Gertler-controlled entity, which had and

 would continue to use the funds to make corrupt payments to DRC officials.




                                                 52
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 53 of 69 PageID: 643



        167.    Katanga’s FY 2015 and FY 2016 AIFs contained substantially identical discussions

 regarding the JV Agreement, which were incomplete and misleading for the same reasons stated

 in the foregoing.

        168.    In its FY 2017 AIF—which was issued on March 31, 2018—Katanga finally

 disclosed that these payments ostensibly payable to Gécamines were, in fact, being paid to AHIL:

        Anti-Bribery, Anti-Corruption and Economic Sanctions

        In December 2017 the United States government designated Mr. Dan Gertler and
        several of his affiliated companies as Specially Designated Nationals (“SDNs”) by
        way of Executive Order 13818 (the “Order”).… non-U.S. persons who are
        determined by the U.S. government to “have materially assisted, sponsored, or
        provided financial, material, or technological support for, or goods or services to or
        in support of” a party designated under this Order could themselves be designated
        as an SDN. As described under the heading “Material Contracts – JV
        Agreement”, the Corporation has pre-existing contractual obligations in DRC to
        make certain payments to Africa Horizons Investment Limited (“AHIL”), a
        company also designated as an SDN and owned by Mr. Gertler, which obligations
        pre-date AHIL’s designation as an SDN and which arose when AHIL acquired
        such rights from Gécamines. The Corporation has not made any payment to
        AHIL or other entities owned by Mr. Gertler since he and a number of his
        companies were designated as SDNs and is still considering how best to mitigate
        its risks in relation to these obligations.

                                          *       *       *

        JV Agreement. … In 2014, Gécamines directed KFL to pay the last three
        installments of the entry premium to AHIL. One installment was paid to AHIL
        in 2014 and two installments were prepaid to AHIL in 2015, for a total discounted
        value of $43.5 million, after taking time value of money into consideration. …
        Pursuant to the JV Agreement, KCC is also required to pay a royalty equivalent
        to 2.5% of net revenues of the project, for the use of Gécamines’ equipment and
        facilities and the depletion of the deposits. Initially, pursuant to the JV
        Agreement, the royalty was payable directly to Gécamines. Following the
        acquisition of rights from Gécamines by companies affiliated to Mr. Gertler,
        Gécamines directed KCC to make payment of the royalty to AHIL. The direction
        to pay the royalty to AHIL in lieu of Gécamines was formalized on January 22,
        2015 pursuant to a tripartite royalty agreement between Gécamines, AHIL and
        KCC… In March and July 2015 respectively, AHIL and KCC entered into two
        prepayment agreements pursuant to which KCC made advance payments of
        royalties to AHIL for a total discounted value of $54.7 million, … In December
                                                 53
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 54 of 69 PageID: 644



         2017, the United States government designated Mr. Gertler and affiliated
         companies as SDNs. See “Risk Factors - Jurisdictional Risk” for additional
         information. The Corporation has not made any payment to AHIL or other
         entities owned by Mr. Gertler since he and a number of his companies were
         designated as SDNs and is still considering how best to mitigate its risks in
         relation to these obligations.

 Emphases added.


         169.    These statements were themselves misleadingly incomplete because they failed to

 disclose that payments to Gertler were being utilized to finance bribery and corrupt payments in

 the DRC. Further, Katanga represented that it had “not made any payment…since [Gertler] and a

 number of his companies were designated SDNs and is still considering how best to mitigate its

 risks in relation to these obligations…”, which was itself incomplete and misleading in that it

 implied, and a reasonably prudent investor could have taken it to mean, that the “risks in relation

 to these obligations” were restricted to regulatory risks, or the risk of penalties being imposed by

 the U.S. government , including but not limited to designation as an S.D.N. In fact, Defendants

 knew or should have known that their cessation of royalty payments to Gertler—and through them,

 bribes and corrupt payment to Kabila and Mwanke—presented a highly probably risk of loss of

 Katanga’s business interests and holdings in the DRC when Gertler and the DRC government took

 retaliatory action.

                 f. Katanga’s False and Materially Misleading Statements Regarding
                    Compliance with Anti-Corruption Laws and Political Corruption in
                    Katanga’s Codes of Ethics

         170.    Katanga maintained an official Code of Conduct, which it made available to the

 public and filed through SEDAR. In that Code of Conduct—which Katanga revised and updated

 at regular intervals—the Company made false and materially misleading statements regarding its

 commitment not to engage in bribery or other improper payments in the conduct of its business.
                                                 54
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 55 of 69 PageID: 645



       171.   Katanga’s Code of Conduct, filed on April 17, 2015, states in relevant part:

       You must, in all of your business dealings, comply with applicable anti-
       corruption laws, the Code and the KML Anti-Corruption Policy, which sets out
       our rules on the prevention of bribery. …

       Bribery is a criminal act in most countries and the penalties are severe for both
       KML and our Employees. Even appearing to break these laws can have a serious
       impact on KML’s reputation….

       You should never solicit, accept, offer, provide or authorise bribes of any kind or
       anything which may be construed as a bribe either directly or indirectly or
       otherwise through any third party..

       A public official may offer to enable or speed up a process that is his or her duty to
       perform, in return for a small payment. Such payments are often called facilitation
       payments and should not be made. …

       You must seek to ensure that any business partners and Associated Persons
       working with KML will not breach anti-corruption laws or the KML Anti-
       Corruption Policy when acting on our behalf.

       You must make appropriate enquiries when engaging a business partner or
       Associated Person in accordance with relevant KML policies and procedures.
       These will vary with the specifics of location and operation but should include
       confirmation that:
       • The individual or company is reputable, competent and qualified;
       • The requested compensation is reasonable; and
       • The proposed engagement complies with all applicable laws.

                                         *       *       *

       Sanctions are laws, regulations and compulsory measures enacted by
       governmental authorities in relation to particular states, regimes, entities and
       individuals. Such laws, regulations and measures may directly or indirectly restrict
       transactions involving goods, services, payments and capital transfers, or the
       movement of persons. They may also include other prohibitions, licensing and
       reporting obligations. You must respect and uphold any applicable sanctions.

 Emphases added.

       172.   Katanga’s revised Code of Conduct, filed on March 30, 2016, states:




                                                55
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 56 of 69 PageID: 646



        … You must not solicit, accept, offer, provide or authorise any bribe either
        directly or indirectly or through any third party. Any concerns about potential
        bribery must be reported…

        A public official may offer to enable or speed up a process that is his or her duty
        to perform, in return for a small payment. Such payments are often called
        facilitation payments and should not be made.

                                               *        *     *

        All dealings with public officials must be transparent and we must guard
        against circumstances where even the appearance is made of inducing a public
        official to perform his or her work improperly. Further guidance on this matter
        can be obtained from the global anti-corruption policy or an appropriate
        compliance contact.
                                             *       *      *
        KML seeks to ensure that any business partners and Associated Persons
        working with us will not breach anti-corruption laws or the KML Anti-
        Corruption Policy when acting on our behalf.

        KML makes appropriate enquiries when engaging a business partner or
        Associated Person in accordance with relevant KML policies and procedures.
        These will vary with the specifics of location and operation but should include
        confirmation that:

            ▪   The individual or company is reputable, competent and qualified;
            ▪   The requested compensation is reasonable; and
            ▪   The proposed engagement complies with all applicable laws.

                                              *       *       *
        Sanctions are laws, regulations and compulsory measures enacted by
        governmental authorities in relation to particular states, regimes, entities and
        individuals. Such laws, regulations and measures may directly or indirectly
        restrict transactions involving goods, services, payments and capital transfers, or
        the movement of persons. They may also include other prohibitions, licensing and
        reporting obligations. You must respect and uphold any applicable sanctions.

        173.    These statements were false and misleading when made, because at the time it was

 made, Katanga, Glencore, and the Individual Defendants were then actually engaged in a scheme

 to direct bribes through Dan Gertler and related entities to Joseph Kabila and affiliated entities in

 the DRC. Katanga did not, in fact, “seek to ensure that any business partners… will not breach

                                                   56
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 57 of 69 PageID: 647



 anti-corruption laws… when acting on [its] behalf” and did not “make appropriate enquiries when

 engaging a business partner” in relation to its retention of Gertler and funding through Gertler of

 corrupt payments and bribes to Congolese officials. Katanga did not, in fact, “respect and

 uphold…applicable sanctions” by continuing to make corrupt payments through Gertler after

 Global Magnitsky Act sanctions were imposed upon him, including by resuming such payments

 in non-U.S. currency in or around June 15, 2018. Defendants engaged in business dealings with

 Gertler and his related entities in knowing and willful violation of U.S.-imposed sanctions, in direct

 contradiction to the policy stated in Katanga’s Code of Conduct.

               ADDITIONAL FACTS FURTHER PROBATIVE OF SCIENTER

                    DRC Mining Was the Core Operation of Katanga’s Business

        174.    The DRC was such an important and integral part of Katanga’s operations that it

 would be absurd to suggest that Defendants were unaware of the bribes that Katanga made.

        175.    Katanga claims to have the “potential of becoming Africa’s largest copper producer

 and the world’s largest cobalt producer.” Cobalt is used the high-capacity batteries that power all

 electric cars and cell phones. Cobalt is considered a critical raw material and technology enabler,

 where its used in gas turbines, high temperature alloys, industrial catalysts and energy storage.

 Cobalt is a key ingredient in the battery chemistry expected to help transition to a low-carbon

 economy. Cobalt is only found in economically exploitable quantities in just a few countries,

 including those in Central Africa. Around 49% of the world’s reserves are found in the DRC which

 is also responsible for close to 60% of annual mine supply. Given its broad range of applications,

 cobalt is expected to experience good demand growth in its traditional markets going forward

 whilst battery sector demand is likely to rise at double-digit rates, leading to strong and sustained

 consumption growth.
                                                  57
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 58 of 69 PageID: 648



        176.    Copper production and assets, including cobalt, accounted to substantially all of

 Katanga’s revenue during the Class Period. Accordingly, the mines in the DRC represented an

 integral part of Glencore’s current and future operations due to the high demand of cobalt.

               FRAUD-ON-THE-MARKET PRESUMPTION OF RELIANCE

        177.    Plaintiffs are entitled to rely, in part, upon the presumption of reliance established

 by the fraud-on-the-market doctrine in that:

        (a)     Defendants made public misrepresentations or failed to disclose material facts
                during the Class Period;
        (b)     the omissions and misrepresentations were material;
        (c)     the Company’s securities are traded in efficient markets;
        (d)     the Company’s securities were liquid and traded with moderate to heavy volume
                during the Class Period;
        (e)     the Company traded on the OTC Markets, a highly efficient and automated market;
        (f)     the misrepresentations and omissions alleged would tend to induce a reasonable
                investor to misjudge the value of the Company’s securities; Plaintiffs and members
                of the Class purchased and/or sold the Company’s securities between the time the
                Defendants failed to disclose or misrepresented material facts and the time the true
                facts were disclosed, without knowledge of the omitted or misrepresented facts; and
        (g)     Unexpected material news about the Company was rapidly reflected in and
                incorporated into the Company’s stock price during the Class Period.
        (h)     Plaintiffs and members of the Class purchased, acquired and/or sold Katanga
                securities between the time the Defendants failed to disclose or misrepresented
                material facts and the time the true facts were disclosed, without knowledge of the
                omitted or misrepresented facts.
        178.    At all relevant times, the market for Katanga securities was an efficient market for

 the following reasons, among others:




                                                   58
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 59 of 69 PageID: 649



        (a)     As a regulated issuer, Katanga filed periodic public reports with the OSC through
                SEDAR, which are presented in U.S. dollars and in English, and are freely available
                in electronic format to the public in the U.S. and elsewhere;
        (b)     Katanga securities met the requirements for listing, and were listed and actively
                traded on the Toronto Stock Exchange (“TSX”) the U.S. OTC Markets19, which
                together and separately operate as highly efficient markets;
        (c)     During the Class Period, the average weekly trading volume for Katanga stock was
                506,583 shares on the OTC market and 3,213,826 on the TSX, for a total average
                daily volume of 3,720,409, which represents 1.63% of the weekly average float of
                227,903,959 shares during the Class Period;
        (d)     Katanga regularly communicated with public investors via established market
                communication mechanisms, including through regular disseminations of press
                releases on the major news wire services and through other wide-ranging public
                disclosures;
        (e)     There were at least 122 news articles about Katanga published during the Class
                Period;
        (f)     Katanga’s results were included in the consolidated results of operations of
                Glencore, which was followed by more than 20 securities analysts employed by
                major brokerage firms20 who wrote reports which were distributed to those
                brokerage firms’ sales force and which were publicly available and entered the
                public marketplace;
        (g)     Glencore, through Defendant Glasenberg and others, regularly commented upon
                Katanga’s results of operations and other topics related to its business, including

 19
    Plaintiffs do not assert claims on behalf of purchasers of Katanga’s shares on the TSX. Plaintiffs
 maintain that trading activity in Katanga’s shares on the TSX and related press and analyst
 coverage is relevant to the efficiency of the market for Katanga’s shares overall. Katanga’s shares
 are freely transferrable on and between both markets and their price ordinarily tracks within +/-
 1%, accounting for applicable exchange rates.
 20
    Firms with equity analysts covering Katanga through Glencore include Bank of America Merrill
 Lynch, Barclays Capital, Bernstein, BMO Capital Markets, Citigroup, Clarkson Platou Securities,
 Exane BNP Paribas, Goldman Sachs, HSBC, Investec, Jeffries & Co., JP Morgan Cazenove,
 Liberum Capital, Macquarie, Morgan Stanley, RBC Capital Markets, Redburn, Renaissance
 Capital, Société Générale, Standard Bank, and UBS.
                                                    59
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 60 of 69 PageID: 650



                  through regular press releases, communications with the financial press, and
                  colloquy with securities analysts and other stakeholders in quarterly earnings calls;
         (h)      More than 20 brokerage firms made a market in Katanga’s stock in the U.S.,
                  including Citibank, Costar Technologies, Virtu Financial, and INTL FCStone;
         (i)      During the Class Period, Katanga’s stock quickly reacted to unexpected material
                  Company-specific news with its share price rising and falling in the expected
                  direction in response to such news, an important and persuasive indication of
                  market efficiency;
         (j)      Below is a chart detailing the dates of Company-specific news being released and
                  Katanga’s share price direction to the news, including the percentage change and
                  direction of the share price reaction:


  Date                     Company-Specific News                      Change in Value of
                                                                      Katanga Shares

                           Katanga provides a “Status Update”         -11.5%, volume rose 107%
  October 27, 2017         disclosing it is subject to a Management   from previous day.
                           Cease Trade Order (“MCTO”).
                           Katanga releases disappointing annual      -13.9%, volume rose 85%
  February 1, 2018         results.                                   from previous day.

                           Glencore releases positive FY 2017         +20.1%, volume rose 204%
  February 21, 2018        preliminary financial results, touting     from previous day.
                           ramp-up of Katanga’s operations and
                           Whole Ore Leech Plant project.
                           Katanga releases Q4 and FY 2017            -8.3%, volume rose 172%
  April 2, 2018            results showing rapidly increasing         from previous day..
                           losses.
                           Katanga announces lifting of customs       +19.4%, higher than average
  November 16, 2018        restrictions and resumption of exports     volume.

                           Katanga announces commissioning of +23.7%, volume rose 581%
   December 3, 2018        Phase 2 of Whole Ore Leach Plant   from previous day.

                           Katanga announces 2Q 2019 results -9.7%, volume rose 624%
  August 7, 2019           showing reduced sales and revenue from previous day.
                           from copper and mounting losses.



                                                    60
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 61 of 69 PageID: 651



        179.    As shown above, the market for Katanga’s securities promptly digested current

 information regarding Katanga from all publicly available sources and reflected such information

 in Katanga securities. This is the hallmark of an efficient market.

        180.    Under these circumstances, all purchasers and acquirers of Katanga securities

 during the Class Period suffered similar injury through their purchases or acquisitions of Katanga

 securities at artificially inflated prices, and the presumption of reliance applies.

        181.    Alternatively, Plaintiffs and the members of the Class are entitled to the

 presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of

 Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

 information in their Class Period statements in violation of a duty to disclose such information, as

 detailed above.

                                        NO SAFE HARBOR

        182.    The statutory safe harbor provided for forward-looking statements under certain

 circumstances does not apply to any of the allegedly false statements pleaded in this complaint.

        183.    To the extent certain of the statements alleged to be misleading or inaccurate may

 be characterized as forward-looking, they were not identified as “forward-looking statements”

 when made and there were no meaningful cautionary statements identifying important factors that

 could cause actual results to differ materially from those in the purportedly forward-looking

 statements.

        184.    Many of the specific statements pleaded herein were not identified as “forward-

 looking statements” when made. To the extent there were any forward-looking statements, there

 were no meaningful cautionary statements identifying important factors that could cause actual

 results to differ materially from those in the purportedly forward-looking statements.
                                                   61
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 62 of 69 PageID: 652



        185.    Alternatively, to the extent that the statutory safe harbor does apply to any forward-

 looking statements pleaded herein, Defendants are liable for those false forward-looking

 statements because at the time each of those forward-looking statements was made, the particular

 speaker knew that the particular forward looking statement was false, and/or the forward-looking

 statement was authorized and/or approved by an executive officer of Katanga who knew that those

 statements were false when made.

        186.    Defendants are also liable for any false or misleading “forward-looking statements”

 pleaded because, even if they were identified as “forward-looking statements,” which they were

 not, at the time each “forward-looking statement” was made the speaker knew the “forward-

 looking statement” was false or misleading and the “forward-looking statement” was authorized

 and/or approved by an executive officer of Katanga who knew that the “forward-looking

 statement” was false. Alternatively, none of the historic or present-tense statements made by the

 defendants were assumptions underlying or relating to any plan, projection, or statement of future

 economic performance, as they were not stated to be such assumptions underlying or relating to

 any projection or statement of future economic performance when made, nor were any of the

 projections or forecasts made by the defendants expressly related to or stated to be dependent on

 those historic or present-tense statements when made.

                       PLAINTIFFS’ CLASS ACTION ALLEGATIONS

        187.    Plaintiffs bring this action as a class under Federal Rule of Civil Procedure 23(a)

 and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise acquired the

 publicly traded securities of Katanga on or through U.S. OTC Markets during the Class Period

 (the “Class”) and were damaged upon the revelation of the alleged corrective disclosure. Excluded

 from the Class are Defendants herein, the officers and directors of the Company, at all relevant
                                                 62
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 63 of 69 PageID: 653



 times, members of their immediate families and their legal representatives, heirs, successors or

 assigns and any entity in which Defendants have or had a controlling interest.

         188.    The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, the Company’s securities were actively traded on the

 OTC. While the exact number of Class members is unknown to Plaintiffs at this time and can be

 ascertained only through appropriate discovery, Plaintiffs believe that there are hundreds or

 thousands of members in the proposed Class. Record owners and other members of the Class may

 be identified from records maintained by the Company or its transfer agent and may be notified of

 the pendency of this action by mail, using the form of notice similar to that customarily used in

 securities class actions.

         189.    Plaintiffs’ claims are typical of the claims of the members of the Class as all

 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

 federal law that is complained of herein.

         190.    Plaintiffs will fairly and adequately protect the interests of the members of the Class

 and have retained counsel competent and experienced in class and securities litigation. Plaintiffs

 have no interests antagonistic to or in conflict with those of the Class.

         191.    Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting individual members of the Class. Among the

 questions of law and fact common to the Class are:

         (a)     whether Defendants’ acts as alleged violated the federal securities laws;
         (b)     whether Defendants’ statements to the investing public during the Class Period
                 misrepresented material facts about the financial condition, business, operations,
                 and management of the Company;


                                                   63
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 64 of 69 PageID: 654



         (c)     whether Defendants’ statements to the investing public during the Class Period
                 omitted material facts necessary to make the statements made, in light of the
                 circumstances under which they were made, not misleading;
         (d)     whether the Individual Defendants caused the Company to issue false and
                 misleading public filings and public statements during the Class Period;
         (e)     whether Defendants acted knowingly or recklessly in issuing false and misleading
                 public filings and public statements during the Class Period;
         (f)     whether the prices of the Company’s securities during the Class Period were
                 artificially inflated because of the Defendants’ conduct complained of herein; and
         (g)     whether the members of the Class have sustained damages and, if so, what is the
                 proper measure of damages.
         192.    A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

 damages suffered by individual Class members may be relatively small, the expense and burden

 of individual litigation make it impossible for members of the Class to individually redress the

 wrongs done to them. There will be no difficulty in the management of this action as a class action.

                                              COUNT I

                 Violation of Section 10(b) of The Exchange Act and Rule 10b-5
                  Against Defendants Katanga, Blizzard, Colwill, and Lubbe

         193.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

 set forth herein.

         194.    This Count is asserted against the Company and the Individual Defendants and is

 based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

 thereunder by the SEC.

         195.    During the Class Period, Defendants named in this count individually and in

 concert, directly or indirectly, disseminated or approved the false statements specified above,

                                                  64
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 65 of 69 PageID: 655



 which they knew or deliberately disregarded were misleading in that they contained

 misrepresentations and failed to disclose material facts necessary in order to make the statements

 made, in light of the circumstances under which they were made, not misleading.

        196.    Defendants named in this count violated §10(b) of the 1934 Act and Rule 10b-5 in

 that they: employed devices, schemes and artifices to defraud; made untrue statements of material

 facts or omitted to state material facts necessary in order to make the statements made, in light of

 the circumstances under which they were made, not misleading; and/or engaged in acts, practices

 and a course of business that operated as a fraud or deceit upon Plaintiffs and others similarly

 situated in connection with their purchases of the Company’s securities during the Class Period.

        197.    Defendants named in this count acted with scienter in that they knew that the public

 documents and statements issued or disseminated in the name of the Company were materially

 false and misleading; knew that such statements or documents would be issued or disseminated to

 the investing public; and knowingly and substantially participated, or acquiesced in the issuance

 or dissemination of such statements or documents as primary violations of the securities laws.

 These defendants by virtue of their receipt of information reflecting the true facts of the Company,

 their control over, and/or receipt and/or modification of the Company’s allegedly materially

 misleading statements, and/or their associations with the Company which made them privy to

 confidential proprietary information concerning the Company, participated in the fraudulent

 scheme alleged herein.

        198.     Individual Defendants named in this count, who are the senior officers and/or

 directors of the Company, had actual knowledge of the material omissions and/or the falsity of the

 material statements set forth above, and intended to deceive Plaintiffs and the other members of

 the Class, or, in the alternative, acted with reckless disregard for the truth when they failed to
                                                 65
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 66 of 69 PageID: 656



 ascertain and disclose the true facts in the statements made by them or other personnel of the

 Company to members of the investing public, including Plaintiffs and the Class.

         199.    As a result of the foregoing, the market price of the Company’s securities was

 artificially inflated during the Class Period. In ignorance of the falsity of the statements of

 Defendants named in this count, Plaintiffs and the other members of the Class relied on the

 statements described above and/or the integrity of the market price of the Company’s securities

 during the Class Period in purchasing the Company’s securities at prices that were artificially

 inflated as a result of the false and misleading statements of Defendants named in this count.

         200.    Had Plaintiffs and the other members of the Class been aware that the market price

 of the Company’s securities had been artificially and falsely inflated by the statements of

 Defendants named in this count and by the material adverse information which Defendants named

 in this count did not disclose, they would not have purchased the Company’s securities at the

 artificially inflated prices that they did, or at all.

         201.     As a result of the wrongful conduct alleged herein, Plaintiffs and other members

 of the Class have suffered damages in an amount to be established at trial.

         202.    By reason of the foregoing, Defendants named in this count have violated Section

 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the Plaintiffs and

 the other members of the Class for substantial damages which they suffered in connection with

 their purchases of the Company’s securities during the Class Period.

                                                 COUNT II

                         Violation of Section 20(a) of The Exchange Act
                    Against Defendant Glencore and the Individual Defendants




                                                      66
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 67 of 69 PageID: 657



        203.      Plaintiffs repeat and reallege each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        204.      During the Class Period, Glencore and the Individual Defendants participated in

 the operation and management of the Company, and conducted and participated, directly and

 indirectly, in the conduct of the Company’s business affairs. Because of their senior positions or,

 in the case of Glencore, control, they knew the adverse non-public information regarding the

 Company’s business practices.

        205.      As officers and/or directors or controlling shareholder of a publicly owned

 company, the Individual Defendants and Glencore had a duty to disseminate accurate and truthful

 information with respect to the Company’s financial condition and results of operations, and to

 correct promptly any public statements issued by the Company which had become materially false

 or misleading.

        206.      Because of their positions of control and authority as senior officers and controlling

 shareholders, the Individual Defendants and Glencore were able to, and did, control the contents

 of the various reports, press releases and public filings which the Company disseminated in the

 marketplace during the Class Period. Throughout the Class Period, the Individual Defendants and

 Glencore exercised their power and authority to cause the Company to engage in the wrongful acts

 complained of herein. The Individual Defendants and Glencore, therefore, were “controlling

 persons” of the Company within the meaning of Section 20(a) of the Exchange Act. In this

 capacity, they participated in the unlawful conduct alleged which artificially inflated the market

 price of the Company’s securities.

        207.      Each of the Individual Defendants and Glencore, therefore, acted as a controlling

 person of the Company. By reason of their senior management positions and/or being directors or
                                                   67
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 68 of 69 PageID: 658



 controlling shareholders of the Company, each of the Individual Defendants and Glencore had the

 power to direct the actions of, and exercised the same to cause, the Company to engage in the

 unlawful acts and conduct complained of herein. Each of the Individual Defendants and Glencore

 exercised control over the general operations of the Company and possessed the power to control

 the specific activities which comprise the primary violations about which Plaintiffs and the other

 members of the Class complain.

        208.    By reason of the above conduct, the Individual Defendants and Glencore are liable

 under Section 20(a) of the Exchange Act for the violations committed by the Company.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule
               23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as the Class
               representatives;
       B.      Requiring Defendants to pay damages sustained by Plaintiffs and the Class by reason
               of the acts and transactions alleged herein;
       C.      Awarding Plaintiffs and the other members of the Class prejudgment and post-
               judgment interest, as well as their reasonable attorneys’ fees, expert fees and other
               costs; and
       D.      Awarding such other and further relief as this Court may deem just and proper.
                                  DEMAND FOR TRIAL BY JURY

        Plaintiffs hereby demand a trial by jury.




                                                    68
Case 2:17-cv-12188-CCC-JBC Document 71 Filed 07/22/20 Page 69 of 69 PageID: 659



 Dated: July 22, 2020



                                    Respectfully submitted,

                                    THE ROSEN LAW FIRM, P.A.

                                    By: /s/ Laurence M. Rosen
                                    Laurence M. Rosen
                                    609 W. South Orange Avenue, Suite 2P
                                    South Orange, NJ 07079
                                    Tel: (973) 313-1887
                                    Fax: (973) 833-0399
                                    Email: lrosen@rosenlegal.com

                                    Lead Counsel for Plaintiffs and the Putative Class

                                    Brent J. LaPointe (pro hac vice)
                                    275 Madison Avenue, 34th Floor
                                    New York, NY 10016
                                    Tel: (212) 686-1060
                                    Fax: (212) 202-3827
                                    Email: blapointe@rosenlegal.com

                                    Counsel for Plaintiffs and the Putative Class




                                      69
